Exhibit 10.1

LOAN AND SECURITY AGREEMENT

This Loan and Security Agreement, dated as of January 23, 2009 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is among General Electric Capital Corporation (“GECC”), in its
capacity as agent for Lenders (as defined below) (together with its successors
and assigns in such capacity, “Agent”), the financial institutions who are or
hereafter become parties to this Agreement as lenders (together with GECC,
collectively the “Lenders”, and each individually, a “Lender”), MDRNA, Inc., a
Delaware corporation (“MDRNA”), Atossa Healthcare, Inc., a Delaware corporation
(“Atossa”), MDRNA Research, Inc., a Delaware corporation (“Research”), Nastech
Holdings I, LLC, a New York limited liability company (“Nastech I”), and Nastech
Holdings II, LLC, a New York limited liability company (“Nastech II” and,
collectively with MDRNA, Research, Atossa, Nastech I and Nastech II, “Borrowers”
and each, individually, “Borrower”), and the other entities or persons, if any,
who are or hereafter become parties to this Agreement as guarantors (each a
“Guarantor” and collectively, the “Guarantors”, and together with Borrowers,
each a “Loan Party” and collectively, “Loan Parties”).

RECITALS

A. Borrowers wish to borrow funds from Lenders in order to partially finance the
purchase of certain equipment (the “Leased Equipment”) currently leased by GECC
to MDRNA and Lenders are willing to provide such financing pursuant to the terms
and conditions of this Agreement.

AGREEMENT

Loan Parties, Agent and Lenders agree as follows:

 

1. DEFINITIONS.

As used in this Agreement, all capitalized terms shall have the definitions as
provided herein. Any accounting term used but not defined herein shall be
construed in accordance with generally accepted accounting principles in the
United States of America, as in effect from time to time (“GAAP”) and all
calculations shall be made in accordance with GAAP. The term “financial
statements” shall include the accompanying notes and schedules. All other terms
used but not defined herein shall have the meaning given to such terms in the
Uniform Commercial Code as adopted in the State of New York, as amended and
supplemented from time to time (the “UCC”).

 

2. LOANS AND TERMS OF PAYMENT.

2.1 Promise to Pay. Each Borrower promises to pay Agent, for the ratable
accounts of Lenders, when due pursuant to the terms hereof, the aggregate unpaid
principal amount of all loans, advances and other extensions of credit made
severally by the Lenders to Borrowers under this Agreement, together with
interest on the unpaid principal amount of such loans, advances and other
extensions of credit at the interest rates set forth herein.

 

1



--------------------------------------------------------------------------------

2.2 Term Loans.

(a) Term Loan and Term Loan Commitment. Subject to the terms and conditions
hereof, each Lender, severally, but not jointly, agrees to make a term loan (the
“Term Loan”) in an aggregate principal amount not to exceed such Lender’s
commitment as identified on Schedule A hereto (such commitment of each Lender as
it may be amended to reflect assignments made in accordance with this Agreement
or terminated or reduced in accordance with this Agreement, its “Commitment”,
and the aggregate of all such commitments, the “Commitments”). The Term Loan
shall be made as a single advance on the Closing Date and shall be disbursed by
Agent to GECC as partial payment for MDRNA’s acquisition of the Leased
Equipment.

(b) Notes. The Term Loan of each Lender shall be evidenced by a promissory note
in a form acceptable to Agent and such Lender (each a “Note” and, collectively,
the “Notes”), and Borrowers shall execute and deliver a Note to each Lender.
Each Note shall represent the obligation of Borrowers to pay to such Lender the
amount of the Term Loan held by such Lender, together with interest thereon as
prescribed in Section 2.3(a).

2.3 Interest and Repayment.

(a) Interest. The Term Loan shall accrue interest in arrears from the date made
until the Term Loan is fully repaid at a fixed per annum rate of interest equal
to Twelve and Twenty-Nine Hundredths Percent (12.29%) per annum. All
computations of interest and fees calculated on a per annum basis shall be made
by Agent on the basis of a 360-day year, in each case for the actual number of
days occurring in the period for which such interest and fees are payable. Each
determination of an interest rate or the amount of a fee hereunder shall be made
by Agent and shall be conclusive, binding and final for all purposes, absent
manifest error.

(b) Payments of Principal and Interest. Within seven (7) Business Days following
the Closing Date (such period, the “Initial Payment Period”), Borrower shall pay
to Agent, for the ratable benefit of the Lenders, a payment of (i) principal in
the amount required to reduce the outstanding principal amount of the Term Loan
to Five Million and No/100 Dollars ($5,000,000.00), plus (ii) $1,894.01 for each
day from and including the Closing Date through and including the date upon
which such payment is made, which represents interest accrued on the Term Loan
through the date of such payment, plus (iii) $229,169.55, which represents the
payment of principal that would be payable with respect to the Term Loan on
March 1, 2009, plus (iv) $1,706.94 for each day commencing on the day
immediately following the date on which such payment is made and continuing
through and including February 28, 2009, which represents interest accruing on
the Term Loan from the day immediately following the date of such payment
through and including February 28, 2009 (such payment, the “Initial Payment”).
Thereafter, Borrowers shall pay to Agent, for the ratable benefit of the
Lenders, twenty-one (21) equal consecutive payments of principal and interest on
the first day of each calendar month (a “Scheduled Payment Date”) at the rate of
interest determined in accordance with Section 2.3(a) on each Scheduled Payment
Date commencing on April 1, 2009 and continuing on the first day of each month
thereafter through and including

 

2



--------------------------------------------------------------------------------

December 1, 2010. The Initial Payment, and each scheduled payment of interest
and principal hereunder, is referred to herein as a “Scheduled Payment.” After
the Prepayment Hurdle (as defined below), payments of principal and interest
shall be reamortized in equal monthly installments of principal and interest
over the period that is the lesser of (i) 12 months or (ii) the remainder of the
original repayment period, and shall be payable on each Scheduled Payment Date
during such period. Notwithstanding the foregoing, all unpaid principal and
accrued interest with respect to the Term Loan is due and payable in full to
Agent, for the ratable benefit of Lenders, on the earlier of (A) December 1,
2010 or (B) the date that the Term Loan otherwise becomes due and payable
hereunder, whether by acceleration of the Obligations pursuant to Section 2.4,
Section 8.2 or otherwise (the earlier of (A) or (B), the “Applicable Term Loan
Maturity Date”). Each Scheduled Payment, when paid, shall be applied first to
the payment of accrued and unpaid interest on the Term Loan and then to unpaid
principal balance of the Term Loan. Without limiting the foregoing, all
Obligations shall be due and payable on the Applicable Term Loan Maturity Date
for the last Term Loan made.

(c) No Reborrowing. Once any portion of the Term Loan is repaid or prepaid, it
cannot be reborrowed.

(d) Payments. All payments (including prepayments) to be made by any Loan Party
under any Debt Document shall be made in immediately available funds in U.S.
dollars, without setoff or counterclaim to the Collection Account (as defined
below) before 2:00 p.m. (New York time) on the date when due. All payments
received by Agent after 2:00 p.m. (New York time) on any Business Day or at any
time on a day that is not a Business Day shall be deemed to be received on the
next Business Day. Whenever any payment required under this Agreement would
otherwise be due on a date that is not a Business Day, such payment shall
instead be due on the next Business Day, and additional fees or interest, as the
case may be, shall accrue and be payable for the period of such extension. The
payment of any Scheduled Payment prior to its due date shall be deemed to have
been received on such due date for purposes of calculating interest hereunder.
All Scheduled Payments due to Agent and Lenders shall be effected by automatic
debit of the appropriate funds from the operating account specified on the EPS
Setup Form (as defined below). As used herein, the term “Collection Account”
means the following account of Agent (or such other account as Agent shall
identify to Borrowers in writing):

Bank Name: Deutsche Bank

Bank Address: New York, NY

ABA Number:

Account Number:

Account Name:

Ref: MDRNA, Inc.

(e) Withholdings and Increased Costs. All payments shall be made free and clear
of any taxes, withholdings, duties, impositions or other charges (other than
taxes on the overall net income of any Lender and comparable taxes), such that
Agent and Lenders will receive the entire amount of any Obligations (as defined
below), regardless of source

 

3



--------------------------------------------------------------------------------

of payment. If Agent or any Lender shall have determined that the introduction
of or any change in, after the date hereof, any law, treaty, governmental (or
quasi-governmental) rule, regulation, guideline or order reduces the rate of
return on Agent or such Lender’s capital as a consequence of its obligations
hereunder or increases the cost to Agent or such Lender of agreeing to make or
making, funding or maintaining the Term Loan, then Borrowers shall from time to
time upon demand by Agent or such Lender (with a copy of such demand to Agent)
promptly pay to Agent for its own account or for the account of such Lender, as
the case may be, additional amounts sufficient to compensate Agent or such
Lender for such reduction or for such increased cost. A certificate as to the
amount of such reduction or such increased cost submitted by Agent or such
Lender (with a copy to Agent) to Borrowers shall be conclusive and binding on
Borrowers, absent manifest error, provided that, neither Agent nor any Lender
shall be entitled to payment of any amounts under this Section 2.3(e) unless it
has delivered such certificate to Borrowers within 180 days after the occurrence
of the changes or events giving rise to the increased costs to, or reduction in
the amounts received by, Agent or such Lender. This provision shall survive the
termination of this Agreement.

(f) Loan Records. Each Lender shall maintain in accordance with its usual
practice accounts evidencing the Obligations of Borrowers to such Lender
resulting from such Lender’s Pro Rata Share of the Term Loan, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement. Agent shall maintain in accordance with its usual
practice a loan account on its books to record the Term Loan and any other
extensions of credit made by Lenders hereunder, and all payments thereon made by
Borrowers. The entries made in such accounts shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
Obligations recorded therein; provided, however, that no error in such account
and no failure of any Lender or Agent to maintain any such account shall affect
the obligations of Borrowers to repay the Obligations in accordance with their
terms.

(g) Payment of Expenses. Agent is authorized to, and at its sole election may,
debit funds from the operating account specified on the EPS Setup Form (as
defined below) to pay all fees, expenses, costs and interest owing by Borrowers
under this Agreement or any of the other Debt Documents if and to the extent
Borrowers fail to promptly pay any such amounts as and when due.

2.4 Prepayments.

(a) Borrowers can voluntarily prepay, upon five (5) Business Days’ prior written
notice to Agent, the Term Loan in full or in part; provided that if any proposed
voluntary prepayment would reduce the principal balance of the Term Loan to less
than Five Hundred Thousand Dollars ($500,000), Borrowers shall be required to
prepay the Term Loan in full.

(b) Upon each closing of any licensing transaction (including the Subsequent
Pre-Approved Licensing Transaction, as defined herein) that results in payments
to a Loan Party, Borrowers shall make a mandatory prepayment of the Term Loan in
an amount equal to (i) any amounts received by Borrowers with respect to such
licensing

 

4



--------------------------------------------------------------------------------

transaction(s) in excess of $5,000,000 (in the aggregate), until the aggregate
amount of such mandatory prepayments (including the Initial Payment) equals
$3,000,000 and (ii) thereafter, for all subsequent transactions, twenty-five
percent (25%) of all amounts received by Borrowers with respect to such
licensing transaction(s). In addition to the foregoing, upon the closing of any
Equity Investment and/or Subordinated Indebtedness (in each case as defined
herein), which, in the aggregate, exceed $5,000,000, Borrowers shall make a
mandatory prepayment of the Term Loan in an amount equal to the positive
difference between the aggregate amount of all such Equity Investments and/or
Subordinated Indebtedness and $5,000,000, until the aggregate amount of such
mandatory prepayments equals $3,000,000. As used herein, “Prepayment Hurdle”
means the payment by Borrowers to Lender of $3,000,000, in aggregate, pursuant
to this Section 2.4(b).

(c) In addition to the foregoing, upon the occurrence of any Permitted
Disposition described in Section 7.3(a)(ii) through (v) hereof, Borrower shall
make a mandatory prepayment of the Term Loan up to the full amount of any cash
payments received in connection with such Permitted Disposition, which payment
shall be accompanied by a schedule of the assets conveyed together with bills of
sale or other evidence of sale reasonably satisfactory to Agent. With respect to
the mandatory prepayments made under this Section 2.4(c), Borrower may, in
connection with the Permitted Dispositions described in Section 7.3(a)(ii)
through (v), make such prepayments, for all Permitted Dispositions made pursuant
to such subsections in a given month, the proceeds of which, in the aggregate,
do not exceed $10,000, as a single prepayment made during the last 10 calendar
days of such month.

(d) Any prepayment shall be applied first to the payment of accrued and unpaid
interest on the Term Loan and then to unpaid principal balance of the Term Loan,
and, except as otherwise specifically provided herein, shall not reduce the
amount of any future Scheduled Payments.

2.5 Late Fees. If Agent does not receive any Scheduled Payment or other payment
under any Debt Document from any Loan Party within 4 days after its due date,
then, at Agent’s election, such Loan Party agrees to pay to Agent for the
ratable benefit of all Lenders, a late fee equal to (a) 5% of the amount of such
unpaid payment or (b) such lesser amount that, if paid, would not cause the
interest and fees paid by such Loan Party under this Agreement to exceed the
Maximum Lawful Rate (as defined below) (the “Late Fee”).

2.6 Default Rate. The Term Loan and all other Obligations shall bear interest,
at the option of Agent or upon the request of the Requisite Lenders (as defined
below), from and after the occurrence and during the continuation of an Event of
Default (as defined below), at a rate equal to the lesser of (a) seven percent
(7%) above the rate of interest applicable to such Obligations as set forth in
Section 2.3(a) immediately prior to the occurrence of the Event of Default and
(b) the Maximum Lawful Rate (the “Default Rate”). The application of the Default
Rate shall not be interpreted or deemed to extend any cure period or waive any
Default or Event of Default or otherwise limit Agent’s or any Lender’s right or
remedies hereunder. All interest payable at the Default Rate shall be payable on
demand.

 

5



--------------------------------------------------------------------------------

2.7 Final Payment Fee. On the date upon which the outstanding principal amount
of the Term Loan is repaid in full (whether by voluntary prepayment or
otherwise), or if earlier, is required to be repaid in full (whether by
scheduled payment, acceleration of the Obligations pursuant to Section 8.2 or
otherwise) (such date, the “Payoff Date”), Borrowers shall pay to Agent, for the
ratable accounts of Lenders, a fee equal to three percent (3%) of the original
principal amount of the Term Loan (the “Final Payment Fee”), which Final Payment
Fee shall be deemed to be fully-earned on the Closing Date; provided, that in
the event that the Payoff Date occurs on or before March 20, 2009, the Final
Payment Fee shall equal one percent (1%) of the original principal amount of the
Term Loan; provided, further, that in the event that the Payoff Date occurs on
or before June 19, 2009, the Final Payment Fee shall equal two percent (2%) of
the original principal amount of the Term Loan.

2.8 Maximum Lawful Rate. Anything herein, any Note or any other Debt Document
(as defined below) to the contrary notwithstanding, the obligations of Loan
Parties hereunder and thereunder shall be subject to the limitation that
payments of interest shall not be required, for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by Agent and Lenders would be contrary to the
provisions of any law applicable to Agent and Lenders limiting the highest rate
of interest which may be lawfully contracted for, charged or received by Agent
and Lenders, and in such event Loan Parties shall pay Agent and Lenders interest
at the highest rate permitted by applicable law (“Maximum Lawful Rate”);
provided, however, that if at any time thereafter the rate of interest payable
hereunder or thereunder is less than the Maximum Lawful Rate, Loan Parties shall
continue to pay interest hereunder at the Maximum Lawful Rate until such time as
the total interest received by Agent and Lenders is equal to the total interest
that would have been received had the interest payable hereunder been (but for
the operation of this paragraph) the interest rate payable since the making of
the Term Loan as otherwise provided in this Agreement, any Note or any other
Debt Document.

 

3. CREATION OF SECURITY INTEREST.

3.1 Grant of Security Interest. As security for the prompt payment and
performance, whether at the stated maturity, by acceleration or otherwise, of
the Term Loan and other debt, obligations and liabilities of any kind whatsoever
of Borrowers to Agent and Lenders under the Debt Documents (whether for
principal, interest, fees, expenses, prepayment premiums, indemnities,
reimbursements or other sums, and whether or not such amounts accrue after the
filing of any petition in bankruptcy or after the commencement of any
insolvency, reorganization or similar proceeding, and whether or not allowed in
such case or proceeding), absolute or contingent, now existing or arising in the
future, including the payment and performance of any outstanding Notes, and any
renewals, extensions and modifications of the Term Loan (such indebtedness under
the Notes, Term Loan and other debt, obligations and liabilities in connection
with the Debt Documents are collectively called the “Obligations”), and as
security for the prompt payment and performance by each Guarantor of the
Guaranteed Obligations as defined in the Guaranty (as defined below), each Loan
Party does hereby grant to Agent, for the benefit of Agent and Lenders, a
security interest in the property listed below (all hereinafter collectively
called the “Collateral”):

 

6



--------------------------------------------------------------------------------

All of such Loan Party’s personal property of every kind and nature whether now
owned or hereafter acquired by, or arising in favor of, such Loan Party, and
regardless of where located, including all accounts, chattel paper (whether
tangible or electronic), commercial tort claims, deposit accounts, documents,
equipment, financial assets, fixtures, goods, instruments, investment property
(including all securities accounts), inventory, letter-of-credit rights, letters
of credit, securities, supporting obligations, cash, cash equivalents, any other
contract rights (including rights under any license agreements), or rights to
the payment of money, and general intangibles (including Intellectual Property,
as defined in Section 3.3 below), and all books and records of such Loan Party
relating thereto, and in and against all additions, attachments, accessories and
accessions to such property, all substitutions, replacements or exchanges
therefor, all proceeds, insurance claims, products, profits and other rights to
payments not otherwise included in the foregoing (with each of the foregoing
terms that are defined in the UCC having the meaning set forth in the UCC).
Notwithstanding the foregoing, the grant of security interest herein shall not
extend to and the term “Collateral” shall not include: (i) more than 65% of the
issued and outstanding voting capital stock of any Subsidiary of any Borrower
that is incorporated or organized in a jurisdiction other than the United States
or any state or territory thereof; (ii) Wells Fargo Investment Account
Number_____________, which previously was pledged to Wells Fargo Brokerage
Services, LLC (the “Pledged Account”), if the consent of the secured party is
required with respect to further pledges or restrictions thereof, provided,
however, that Loan Party shall make its best efforts to secure such consent
within 60 days following the date hereof; and (iii) any license or contract to
the extent and only to the extent that the granting of such security interest is
expressly prohibited by any applicable statute, law or regulation, or would
constitute a default under the license or contract, as applicable, as in effect
on the date hereof, but only to the extent that such prohibition or default is
enforceable under applicable law (including Sections 9-406, 9-407 and 9-408 of
the UCC); provided that upon the termination or expiration of any such
prohibition, such license or contract, as applicable, shall automatically be
subject to the security interest granted in favor of Agent hereunder and become
part of the “Collateral.”

Each Loan Party hereby represents and covenants that such security interest
constitutes a valid, first priority (other than liens having priority by
operation of law securing obligations that are not delinquent) security interest
in the presently existing Collateral and will constitute a valid, first priority
(other than liens having priority by operation of law securing obligations that
are not delinquent) security interest in Collateral acquired after the date
hereof. Each Loan Party hereby covenants that it shall give written notice to
Agent promptly upon the acquisition by such Loan Party or creation in favor of
such Loan Party of any commercial tort claim after the Closing Date.

3.2 Financing Statements. Each Loan Party hereby authorizes Agent to file UCC
financing statements with all appropriate jurisdictions to perfect Agent’s
security interest (for the benefit of itself and the Lenders) granted hereby.

 

7



--------------------------------------------------------------------------------

3.3 Grant of Intellectual Property Security Interest. The Collateral shall
include all intellectual property of each Loan Party, which shall be defined as
any and all copyright, trademark, servicemark, patent, design right, software,
license, trade secret and intangible rights of a Loan Party and any
applications, registrations, claims, products, awards, judgments, amendments,
renewals, extensions, improvements and insurance claims related thereto
(collectively, “Intellectual Property”) now or hereafter owned or licensed by a
Loan Party, together with all accessions and additions thereto, proceeds and
products thereof (including any proceeds resulting under insurance policies). In
order to perfect or protect Agent’s security interest and other rights in Loan
Party’s Intellectual Property, each Loan Party hereby authorizes Agent, at
Agent’s option, to file an intellectual property security agreement,
substantially in the form provided by Agent (“Intellectual Property Security
Agreement”) with the United States Patent and Trademark Office and the United
States Copyright Office (as applicable), as determined by Agent. Agent
acknowledges and agrees that Agent’s security interest in any Intellectual
Property licensed by a Loan Party to a third party in a transaction permitted
hereunder shall be subject to the rights of the third party licensee. Upon the
reasonable request of a Loan Party, Agent shall provide an estoppel to such
third party licensee with respect to the foregoing. Agent acknowledges that no
security interest or right is granted by any Loan Party in property to the
extent that such property is not owned by said Loan Party.

 

4. CONDITIONS OF CREDIT EXTENSIONS

4.1 Conditions Precedent to Term Loan. No Lender shall be obligated to make the
Term Loan, or to take, fulfill, or perform any other action hereunder, until the
following have been delivered to Agent (the date on which the Lenders make the
Term Loan after all such conditions shall have been satisfied in a manner
satisfactory to Agent or waived in accordance with this Agreement, the “Closing
Date”):

(a) a counterpart of this Agreement duly executed by each Loan Party;

(b) a certificate executed by the Secretary of each Loan Party, in form and
substance satisfactory to Agent (the “Secretary’s Certificate”), providing
verification of incumbency and attaching (i) such Loan Party’s board resolutions
approving the transactions contemplated by this Agreement and the other Debt
Documents and (ii) such Loan Party’s governing documents;

(c) Notes duly executed by each Borrower in favor of each applicable Lender;

(d) filed copies of UCC financing statements, collateral assignments, and
terminations statements, with respect to the Collateral, as Agent shall request;

(e) certificates of insurance evidencing the insurance coverage, and reasonably
satisfactory additional insured and lender loss payable endorsements, in each
case as required pursuant to Section 6.4 herein;

(f) current UCC lien, judgment, bankruptcy and tax lien search results
demonstrating that there are no other security interests or liens on the
Collateral, other than Permitted Liens (as defined below);

 

8



--------------------------------------------------------------------------------

(g) the Intellectual Property Security Agreement required by Section 3.3 above,
duly executed by each Loan Party;

(h) a certificate of good standing of each Loan Party from the jurisdiction of
such Loan Party’s organization and a certificate of foreign qualification from
each jurisdiction where such Loan Party’s failure to be so qualified could
reasonably be expected to have a Material Adverse Effect (as defined below), in
each case as of a recent date acceptable to Agent;

(i) a legal opinion of Loan Parties’ counsel, in form and substance reasonably
satisfactory to Agent;

(j) a completed EPS set-up form, in form and substance satisfactory to Agent
(the “EPS Setup Form”);

(k) a completed perfection certificate, duly executed by each Loan Party (the
“Perfection Certificate”), a form of which Agent previously delivered to
Borrowers;

(l) a disbursement instruction letter, in form and substance satisfactory to
Agent, executed by each Loan Party, Agent and each Lender (the “Disbursement
Letter”);

(m) evidence that the Master Lease Agreement, dated as of April 9, 2002, as
amended, by and among MDRNA and Agent, and MDRNA’s obligations thereunder, shall
be terminated,

(n) a Purchase Agreement in form and substance satisfactory to Agent, pursuant
to which MDRNA shall have purchased the Leased Equipment;

(o) all other documents and instruments as Agent may reasonably deem necessary
or appropriate to effectuate the intent and purpose of this Agreement (together
with the Agreement, the Notes, the Intellectual Property Security Agreement (if
any), the Account Control Agreements, the Perfection Certificate, the Guaranty,
if any, the Secretary’s Certificate and the Disbursement Letter, and all other
agreements, instruments, documents and certificates executed and/or delivered to
or in favor of Agent from time to time in connection with this Agreement or the
transactions contemplated hereby, the “Debt Documents”);

(p) Borrowers shall have reimbursed Agent and Lenders for all fees, costs and
expenses of closing presented as of the date of this Agreement; and

(q) (i) all representations and warranties in Section 5 below shall be true as
of the date of the Term Loan; (ii) no Event of Default or any other event, which
with the giving of notice or the passage of time, or both, would constitute an
Event of Default (such event, a “Default”) has occurred and is continuing or
will result from the making of the Term Loan, and (iii) Agent shall have
received a certificate from an authorized officer of each Loan Party confirming
each of the foregoing.

 

9



--------------------------------------------------------------------------------

5. REPRESENTATIONS AND WARRANTIES OF LOAN PARTIES.

Each Loan Party, jointly and severally, represents, warrants and covenants to
Agent and each Lender that:

5.1 Due Organization and Authorization. Each Loan Party’s exact legal name is as
set forth in the Perfection Certificate and each Loan Party is, and will remain,
duly organized, existing and in good standing under the laws of the State of its
organization as specified in the Perfection Certificate, has its chief executive
office at the location specified in the Perfection Certificate, and is, and will
remain, duly qualified and licensed in every jurisdiction wherever necessary to
carry on its business and operations, except where the failure to be so
qualified and licensed could not reasonably be expected to have a Material
Adverse Effect. This Agreement and the other Debt Documents have been duly
authorized, executed and delivered by each Loan Party and constitute legal,
valid and binding agreements enforceable in accordance with their terms. The
execution, delivery and performance by each Loan Party of each Debt Document
executed or to be executed by it is in each case within such Loan Party’s
powers. None of Atossa, Nastech I or Nastech II has any assets, liabilities
(except in connection with fees assessed by each entity’s state of incorporation
or formation, as applicable, in connection with the maintenance of such entity’s
status, which do not exceed $3,000, in the aggregate) or operations.

5.2 Required Consents. No filing, registration, qualification with, or approval,
consent or withholding of objections from, any governmental authority or
instrumentality or any other entity or person is required with respect to the
entry into, or performance by any Loan Party of, any of the Debt Documents,
except any already obtained.

5.3 No Conflicts. The entry into, and performance by each Loan Party of, the
Debt Documents will not (a) violate any of the organizational documents of such
Loan Party, (b) violate in any material respect any law, rule, regulation,
order, award or judgment applicable to such Loan Party, or (c) result in any
breach of or constitute a default under, or result in the creation of any lien,
claim or encumbrance on any of such Loan Party’s property (except for liens in
favor of Agent, on behalf of itself and Lenders) pursuant to, any indenture,
mortgage, deed of trust, bank loan, credit agreement, or other Material
Agreement (as defined below) to which such Loan Party is a party. As used
herein, “Material Agreement” means (i) any agreement or contract to which such
Loan Party is a party and involving the receipt or payment of amounts in the
aggregate exceeding $200,000 per year, (ii) any agreement or contract to which
such Loan Party is a party the termination of which could reasonably be expected
to have a Material Adverse Effect and (iii) each agreement relating to any
Subordinated Indebtedness or Equity Investment. A description of all Material
Agreements as of the Closing Date is set forth on Schedule B hereto.

5.4 Litigation. There are no actions, suits, proceedings or investigations
pending against or affecting any Loan Party before any court, federal, state,
provincial, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, or any basis thereof,
which could reasonably be expected to have a Material Adverse Effect, or which
questions the validity of the Debt Documents, or the other documents required
thereby or any action to be taken pursuant to any of the foregoing, nor has any
Loan Party received written notice that any such action, suit, proceeding or
investigation is threatened. As

 

10



--------------------------------------------------------------------------------

used in this Agreement, the term “Material Adverse Effect” means a material
adverse effect on any of (a) the operations, business, assets, properties, or
condition (financial or otherwise) of each MDRNA and MRI, individually, or the
Loan Parties (subject to Section 6.1(b) hereof), collectively, (b) the ability
of a Loan Party (subject to Section 6.1(b) hereof) to perform any of its
obligations under any Debt Document to which it is a party, (c) the legality,
validity or enforceability of any Debt Document, (d) the rights and remedies of
Agent or Lenders under any Debt Document or (e) the validity, perfection or
priority of any lien in favor of Agent, on behalf of itself and Lenders, on any
of the Collateral.

5.5 Financial Statements. All financial statements delivered to Agent and
Lenders pursuant to Section 6.3 have been prepared in accordance with GAAP
(subject, in the case of unaudited financial statements, to the absence of
footnotes and normal year end audit adjustments), and since the date of the most
recent audited financial statement, no event has occurred which has had or could
reasonably be expected to have a Material Adverse Effect. There has been no
material adverse deviation from the most recent annual operating plan of
Borrowers delivered to Agent and Lenders in accordance with Section 6.3.

5.6 Use of Proceeds. The proceeds of the Term Loan shall be used to purchase the
Leased Equipment.

5.7 Collateral. Each Loan Party is, and, except as expressly permitted under
Section 7.3 below, will remain, the sole and lawful owner, and in possession of,
the Collateral, and has the sole right and lawful authority to grant the
security interest described in this Agreement. The Collateral is, and will
remain, free and clear of all liens, claims and encumbrances of any kind
whatsoever, except for (a) liens in favor of Agent, on behalf of itself and
Lenders, to secure the Obligations, (b) liens (i) with respect to the payment of
taxes, assessments or other governmental charges or (ii) of suppliers, carriers,
materialmen, warehousemen, workmen or mechanics and other similar liens, in each
case imposed by law and arising in the ordinary course of business, and securing
amounts that are not yet due or that are being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves or other appropriate provisions are maintained on the books of the
applicable Loan Party in accordance with GAAP and which do not involve, in the
judgment of Agent, any risk of the sale, forfeiture or loss of any of the
Collateral (a “Permitted Contest”), (c) liens existing on the date hereof and
set forth on Schedule B hereto, provided, however, that, with respect to the
Pledged Account, the Cash Equivalents (as defined herein) contained therein
shall not exceed one hundred and ten percent (110%) of the letter of credit
obligations secured thereby, (d) liens securing Indebtedness (as defined in
Section 7.2 below) permitted under Section 7.2(c) below, provided that (i) such
liens exist prior to the acquisition of, or attach substantially simultaneous
with, or within 30 days after the, acquisition, repair, improvement or
construction of, such property financed by such Indebtedness and (ii) such liens
do not extend to any property of a Loan Party other than the property (and
proceeds thereof) acquired or built, or the improvements or repairs, financed by
such Indebtedness, (e) licenses described in Section 7.3(iv) below; and
(f) liens securing any Subordinated Indebtedness, provided that such liens are
subordinated on terms and conditions acceptable to Agent to the security
interest in the Collateral granted to Agent hereunder (all of such liens
described in the foregoing clauses (a) through (f) are called “Permitted
Liens”).

 

11



--------------------------------------------------------------------------------

5.8 Compliance with Laws.

(a) Each Loan Party is and will remain in compliance in all material respects
with all laws, statutes, ordinances, rules and regulations applicable to it,
except to the extent that any such noncompliance, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Without limiting the generality of the immediately preceding clause (a),
each Loan Party further agrees that it is and will remain in compliance in all
material respects with all U.S. economic sanctions laws, Executive Orders and
implementing regulations as promulgated by the U.S. Treasury Department’s Office
of Foreign Assets Control (“OFAC”), and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and the USA
Patriot Act and all regulations issued pursuant to it. No Loan Party nor any of
its subsidiaries, affiliates or joint ventures (A) is a person or entity
designated by the U.S. Government on the list of the Specially Designated
Nationals and Blocked Persons (the “SDN List”) with which a U.S. person or
entity cannot deal with or otherwise engage in business transactions, (B) is a
person or entity who is otherwise the target of U.S. economic sanctions laws
such that a U.S. person or entity cannot deal or otherwise engage in business
transactions with such person or entity; or (C) is controlled by (including by
virtue of such person being a director or owning voting shares or interests), or
acts, directly or indirectly, for or on behalf of, any person or entity on the
SDN List or a foreign government that is the target of U.S. economic sanctions
prohibitions such that the entry into, or performance under, this Agreement or
any other Debt Document would be prohibited under U.S. law. The SDN List is
maintained by OFAC and is available at:
http://www.ustreas.gov/offices/enforcement/ofac/sdn/.

(c) Each Loan Party has met the minimum funding requirements of the United
States Employee Retirement Income Security Act of 1974 (as amended, “ERISA”)
with respect to any employee benefit plans subject to ERISA. No Loan Party is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940. No Loan Party is engaged
principally, or as one of the important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations T, U and X of the Board of Governors of the Federal
Reserve System (the “Federal Reserve Board”).

5.9 Intellectual Property. The Intellectual Property is and will remain free and
clear of all liens, claims and encumbrances of any kind whatsoever, except for
Permitted Liens described in clauses (b)(i), (e) and (f) of Section 5.7. No Loan
Party has entered, nor (except with respect to any Subordinated Indebtedness)
will it enter into, any other agreement or financing arrangement in which a
negative pledge in such Loan Party’s Intellectual Property is granted to any
other party. As of the Closing Date and each date a Term Loan is advanced to
Borrowers, no Loan Party has any interest in, or title to any Intellectual
Property except as disclosed in the Perfection Certificate. Upon the filing of
appropriate financing statements, all action necessary to protect and perfect
Agent’s lien on each Loan Party’s Intellectual Property shall have been duly
taken. Each Loan Party owns or has rights to use all Intellectual Property
material to the conduct of its business as now or heretofore conducted by it or
proposed to be conducted by it, without any actual or claimed infringement upon
the rights of third parties, except as set forth on Schedule B attached hereto.
The Intellectual Property described on Schedule B(VI) hereto is neither used nor
useful in connection with the ongoing operations of any Loan Party and is not
material to the business of any Loan Party.

 

12



--------------------------------------------------------------------------------

5.10 Solvency. Both before and after giving effect to the Term Loan, the
transactions contemplated herein, and the payment and accrual of all transaction
costs in connection with the foregoing, each Loan Party is and will be Solvent.
As used herein, “Solvent” means, with respect to a Loan Party on a particular
date, that on such date, in each case including the fair value of the Loan
Parties’ Intellectual Property (a) the fair value of the property of such Loan
Party is greater than the total amount of liabilities, including contingent
liabilities, of such Loan Party; (b) the present fair salable value of the
assets of such Loan Party is not less than the amount that will be required to
pay the probable liability of such Loan Party on its debts as they become
absolute and matured; (c) such Loan Party does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Loan Party’s
ability to pay as such debts and liabilities mature; (d) such Loan Party is not
engaged in a business or transaction, and is not about to engage in a business
or transaction, for which such Loan Party’s property would constitute an
unreasonably small capital; and (e) as of the date hereof, such Loan Party is
not “insolvent” within the meaning of Section 101(32) of the United States
Bankruptcy Code (11 U.S.C. § 101, et. seq), as amended from time to time. The
amount of contingent liabilities (such as litigation, guaranties and pension
plan liabilities) at any time shall be computed as the amount that, in light of
all the facts and circumstances existing at the time, represents the amount that
can be reasonably be expected to become an actual or matured liability.

5.11 Taxes; Pension. All tax returns, reports and statements, including
information returns, required by any governmental authority to be filed by each
Loan Party and its Subsidiaries have been filed with the appropriate
governmental authority and all taxes, levies, assessments and similar charges
have been paid prior to the date on which any fine, penalty, interest or late
charge may be added thereto for nonpayment thereof (or any such fine, penalty,
interest, late charge or loss has been paid), excluding taxes, levies,
assessments and similar charges or other amounts which are the subject of a
Permitted Contest. Proper and accurate amounts have been withheld by each Loan
Party from its respective employees for all periods in compliance with
applicable laws and such withholdings have been timely paid to the respective
governmental authorities. Each Loan Party has paid all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and no Loan Party has withdrawn from participation
in, or has permitted partial or complete termination of, or permitted the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of a Loan Party, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental authority.

5.12 Full Disclosure. Loan Parties hereby confirm that all of the information
disclosed on the Perfection Certificate is true, correct and complete as of the
date of this Agreement and as of the date of the Term Loan. The representations,
warranties and other statements made by or on behalf of a Loan Party, when taken
as a whole and in light of the circumstances in which they were made, do not
contain any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained therein not misleading, it being
recognized by Agent and Lenders that the projections and forecasts provided by
Loan Parties in good faith and based upon reasonable and stated assumptions are
not to be viewed as facts and that actual results during the period or periods
covered by any such projections and forecasts may differ from the projected or
forecasted results.

 

13



--------------------------------------------------------------------------------

6. AFFIRMATIVE COVENANTS.

6.1 Good Standing.

(a) Each Loan Party shall maintain its and each of its Subsidiaries’ existence
and good standing in its jurisdiction of organization and maintain qualification
in each jurisdiction in which the failure to so qualify could reasonably be
expected to have a Material Adverse Effect. Each Loan Party shall maintain, and
shall cause each of its Subsidiaries to maintain, in full force all licenses,
approvals and agreements, the loss of which could reasonably be expected to have
a Material Adverse Effect. “Subsidiary” means, with respect to a Loan Party, any
entity the management of which is, directly or indirectly controlled by, or of
which an aggregate of more than 50% of the outstanding voting capital stock (or
other voting equity interest) is, at the time, owned or controlled, directly or
indirectly by, such Loan Party or one or more Subsidiaries of such Loan Party,
and, unless the context otherwise requires, each reference to a Subsidiary
herein shall be a reference to a Subsidiary of a Borrower.

(b) Following the Closing Date, MDRNA shall cause the dissolution of each of
Atossa, Nastech I and Nastech II, shall use commercially reasonable efforts to
effect such dissolution with ninety (90) days following the date hereof and,
until the date of dissolution, shall maintain each of Atossa, Nastech I and
Nastech II as an inactive business, each conducting no business and holding no
assets or liabilities (except in connection with fees assessed by each entity’s
state of incorporation or formation, as applicable, in connection with the
maintenance of such entity’s status, which do not exceed $3,000, in the
aggregate).

6.2 Notice to Agent. Loan Parties shall provide Agent with (a) notice of any
change in the accuracy of the Perfection Certificate or any of the
representations and warranties provided in Section 5 above, immediately upon the
occurrence of any such change, (b) notice of the occurrence of any Default or
Event of Default, promptly (but in any event within 3 Business Days) after the
date on which any officer of a Loan Party obtains knowledge of the occurrence of
any such event, (c) copies of all statements, reports and notices made available
generally by each Borrower to its securityholders and all documents filed with
the Securities and Exchange Commission (“SEC”) or any securities exchange or
governmental authority exercising a similar function, promptly, but in any event
within 3 Business Days of delivering or receiving such information to or from
such persons, (d) a report of any legal actions pending or threatened against a
Borrower or any Subsidiary that could result in damages or costs to a Borrower
or any Subsidiary of $200,000 or more promptly, but in any event within 3
Business Days, upon receipt of notice thereof, (e) any new applications or
registrations that any Loan Party has made or filed in respect of any
Intellectual Property or a change in status of any outstanding application or
registration within 5 days of such application, filing or change in status, and
(f) copies of all statements, reports and notices delivered to or by a Loan
Party in connection with any Material Agreement promptly (but in any event
within 3 Business Days) upon receipt thereof.

 

14



--------------------------------------------------------------------------------

6.3 Financial Statements. If any Borrower is a private company, it shall deliver
to Agent and Lenders (a) unaudited consolidated and, if available, consolidating
balance sheets, statements of operations and cash flow statements within 30 days
of each month end, in a form acceptable to Agent and certified by such
Borrower’s president, chief executive officer or chief financial officer, and
(b) its complete annual audited consolidated and, if available, consolidating
financial statements prepared under GAAP and certified by an independent
certified public accountant selected by such Borrower and satisfactory to Agent
within 120 days of the fiscal year end or, if sooner, at such time as such
Borrower’s Board of Directors receives the certified audit. If any Borrower is a
publicly held company, it shall deliver to Agent and Lenders quarterly unaudited
consolidated and, if available, consolidating balance sheets, statements of
operations and cash flow statements and annual audited consolidated and, if
available, consolidating balance sheets, statements of operations and cash flow
statements, certified by a recognized firm of certified public accountants,
within 5 days after the statements are required to be provided to the SEC, and
if Agent requests, such Borrower shall deliver to Agent and Lenders monthly
unaudited consolidated and, if available, consolidating balance sheets,
statements of operations and cash flow statements within 30 days after the end
of each month in the format used for the Company’s management reporting,
provided, however, that such financial statements shall be in form and substance
reasonably satisfactory to Agent in all respects. All financial statements
delivered pursuant to this Section 6.3 shall be accompanied by a compliance
certificate, signed by the chief financial officer of Borrower, in the form
attached hereto as Exhibit A, and a management discussion and analysis that
includes a comparison to budget for the respective fiscal period and a
comparison of performance for such fiscal period to the corresponding period in
the prior year. Borrowers shall deliver to Agent and Lenders (i) as soon as
available and in any event not later than 45 days after the end of each fiscal
year of Borrowers, an annual operating plan for Borrowers, on a consolidated
and, if available, consolidating basis, approved by the Board of Directors of
Borrowers, for the current fiscal year, in form and substance reasonably
satisfactory to Agent and (ii) such budgets, sales projections, or other
financial information as Agent or any Lender may reasonably request from time to
time generally prepared by Borrowers in the ordinary course of business.

6.4 Insurance. Each Borrower, at its expense, shall maintain, and shall cause
each Subsidiary to maintain, insurance (including comprehensive general
liability, hazard, and business interruption insurance) with respect to all of
its properties and businesses (including, the Collateral), in such amounts and
covering such risks as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated and in any event
with deductible amounts, insurers and policies that shall be reasonably
acceptable to Agent. Borrowers shall deliver to Agent certificates of insurance
evidencing such coverage, together with endorsements to such policies naming
Agent as a lender loss payee or additional insured, as appropriate, in form and
substance reasonably satisfactory to Agent. Each policy shall provide that
coverage may not be canceled or altered by the insurer except upon 30 days prior
written notice to Agent and shall not be subject to co-insurance. Each Borrower
appoints Agent as its attorney-in-fact to make, settle and adjust all claims
under and decisions with respect to such Borrower’s policies of insurance, and
to receive payment of and execute or endorse all documents, checks or drafts in
connection with insurance payments. Agent shall not act as each Borrower’s
attorney-in-fact unless an Event of Default has occurred and is continuing. The
appointment of Agent as each Borrower’s attorney in fact is a power coupled with
an interest and is irrevocable until all of the Obligations are indefeasibly
paid in full. Proceeds of insurance shall be applied, at the option of Agent, to
repair or replace the Collateral or to reduce any of the Obligations.

 

15



--------------------------------------------------------------------------------

6.5 Taxes. Each Borrower shall, and shall cause each Subsidiary to, timely file
all tax reports and pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it, or its income or profits or upon its
properties or any part thereof, before the same shall be in default and before
the date on which penalties attach thereto, except to the extent such taxes,
assessments and governmental charges or levies are the subject of a Permitted
Contest.

6.6 Agreement with Landlord/Bailee. Within 20 days after requested by Agent,
each Loan Party shall obtain and maintain a landlord consent and/or bailee
letter, in form and substance reasonably satisfactory to Agent, in favor of
Agent executed by the landlord or bailee, as applicable, with respect to any
real property on which (a) a Loan Party’s principal place of business, (b) a
Loan Party’s books or records or (c) Collateral with an aggregate value in
excess of $100,000 is located (other than real property owned by such Loan
Party). Agent shall, upon written request from a Loan Party, extend such 20 day
period, provided that such Loan Party demonstrates to Agent’s reasonable
satisfaction that it is making its best efforts to obtain such landlord consent
or bailee letter. At the request of Agent, within 10 Business Days after the due
date for any rental payments with respect to any real property described in the
immediately preceding sentence, each Borrower shall deliver to Agent
(1) evidence in form reasonably satisfactory to Agent that such rental payment
was made and (2) a certification that no default or event of default has
occurred and is continuing under any such lease.

6.7 Protection of Intellectual Property. Except for the Intellectual Property
described on Schedule B(VI) hereto, which shall be deemed to be not material to
the conduct of the business of any Loan Party, each Loan Party shall take all
reasonably necessary actions to: (a) protect, defend and maintain the validity
and enforceability of its Intellectual Property to the extent material to the
conduct of its business now or heretofore conducted by it or proposed to be
conducted by it, (b) promptly advise Agent in writing of material infringements
of its Intellectual Property and, should the Intellectual Property be material
to such Loan Party’s business, take all appropriate actions to enforce its
rights in its Intellectual Property against infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, (c) not allow any Intellectual Property material
to such Loan Party’s business to be abandoned, forfeited or dedicated to the
public without Agent’s written consent, and (d) notify Agent promptly, but in
any event within 3 days, if it knows or has reason to know that any application
or registration relating to any patent, trademark or copyright (now or hereafter
existing) material to its business may become abandoned or dedicated, or if any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court) regarding
such Loan Party’s ownership of any Intellectual Property material to its
business, its right to register the same, or to keep and maintain the same.
Except for the Intellectual Property described on Schedule B(VI) hereto, each
Loan Party shall remain liable under each of its Intellectual Property licenses
pursuant to which it is a licensee (“Licenses”) to observe and perform all of
the conditions and obligations to be observed and performed by it thereunder.
None of Agent or any Lender shall have any obligation or liability under any
such License by reason of or arising out of this Agreement, the granting of a
lien, if

 

16



--------------------------------------------------------------------------------

any, in such License or the receipt by Agent (on behalf of itself and Lenders)
of any payment relating to any such License. None of Agent or any Lender shall
be required or obligated in any manner to perform or fulfill any of the
obligations of any Loan Party under or pursuant to any License, or to make any
payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by it or the sufficiency of any performance by any party under
any License, or to present or file any claims, or to take any action to collect
or enforce any performance or the payment of any amounts which may have been
assigned to it or which it may be entitled at any time or times.

6.8 Special Collateral Covenants.

(a) Each Loan Party shall remain in possession of its respective Collateral
solely at the location(s) specified on the Perfection Certificate; except that
Agent, on behalf of itself and Lenders, shall have the right to possess (i) any
chattel paper or instrument that constitutes a part of the Collateral, (ii) any
other Collateral in which Agent’s security interest (on behalf of itself and
Lenders) may be perfected only by possession and (iii) any Collateral after the
occurrence of an Event of Default in accordance with this Agreement and the
other Debt Documents.

(b) Each Loan Party shall (i) use the Collateral only in its trade or business,
(ii) maintain all of the Collateral in good operating order and repair, normal
wear and tear excepted, and (iii) use and maintain the Collateral only in
compliance with manufacturers’ recommendations and all applicable laws.

(c) Agent and Lenders do not authorize and each Loan Party agrees it shall not
(i) part with possession of any of the Collateral (except to Agent (on behalf of
itself and Lenders), for maintenance and repair or for a Permitted Disposition),
or (ii) remove any of the Collateral from the continental United States.

(d) Each Loan Party shall pay promptly when due all taxes, license fees,
assessments and public and private charges levied or assessed on any of the
Collateral, on its use, or on this Agreement or any of the other Debt Documents.
At its option, Agent may discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on the Collateral and may pay for the
maintenance, insurance and preservation of the Collateral and effect compliance
with the terms of this Agreement or any of the other Debt Documents. Each Loan
Party agrees to reimburse Agent, on demand, all costs and expenses incurred by
Agent in connection with such payment or performance and agrees that such
reimbursement obligation shall constitute Obligations.

(e) Each Loan Party shall, at all times, keep accurate and complete records of
the Collateral.

(f) Each Loan Party agrees and acknowledges that any third person who may at any
time possess all or any portion of the Collateral shall be deemed to hold, and
shall hold, the Collateral as the agent of, and as pledge holder for, Agent (on
behalf of itself and Lenders). Agent may at any time give notice to any third
person described in the preceding sentence that such third person is holding the
Collateral as the agent of, and as pledge holder for, Agent (on behalf of itself
and Lenders).

 

17



--------------------------------------------------------------------------------

(g) Each Loan Party shall, during normal business hours, and in the absence of a
Default or an Event of Default, upon one Business Day’s prior notice, as
frequently as Agent determines to be appropriate: (i) provide Agent (who may be
accompanied by representatives of any Lender) and any of its officers, employees
and agents access to the properties, facilities, advisors and employees
(including officers) of each Loan Party and to the Collateral, (ii) permit Agent
(who may be accompanied by representatives of any Lender), and any of its
officers, employees and agents, to inspect, audit and make extracts from any
Loan Party’s books and records (or at the request of Agent, deliver true and
correct copies of such books and records to Agent), and (iii) permit Agent (who
may be accompanied by representatives of any Lender), and its officers,
employees and agents, to inspect, review, evaluate and make test verifications
and counts of the Collateral of any Loan Party. Upon Agent’s request, each Loan
Party will promptly notify Agent in writing of the location of any Collateral.
If a Default or Event of Default has occurred and is continuing, each such Loan
Party shall provide such access to Agent and to each Lender at all times and
without advance notice. Each Loan Party shall promptly make available to Agent
and its auditors or counsel, originals or copies of all books and records that
Agent may reasonably request.

6.9 Further Assurances. Each Loan Party shall, upon request of Agent, furnish to
Agent such further information, execute and deliver to Agent such documents and
instruments (including UCC financing statements) and shall do such other acts
and things as Agent may at any time reasonably request relating to the
perfection or protection of the security interest created by this Agreement or
for the purpose of carrying out the intent of this Agreement and the other Debt
Documents.

 

7. NEGATIVE COVENANTS

7.1 Liens. No Loan Party shall, and no Loan Party shall permit any of its
Subsidiaries to, create, incur, assume or permit to exist any lien, security
interest, claim or encumbrance or grant any negative pledges on any Collateral,
including any Intellectual Property, except Permitted Liens.

7.2 Indebtedness. No Loan Party shall, and no Loan Party shall permit any of its
Subsidiaries to, directly or indirectly create, incur, assume, permit to exist,
guarantee or otherwise become or remain directly or indirectly liable with
respect to, any Indebtedness (as hereinafter defined), except for (a) the
Obligations, (b) Indebtedness existing on the date hereof and set forth on
Schedule B to this Agreement, (c) Indebtedness consisting of capitalized lease
obligations and purchase money Indebtedness, in each case incurred by any
Borrower or any of Subsidiary of any Borrower to finance the acquisition,
repair, improvement or construction of fixed or capital assets of such person,
provided that (i) the aggregate outstanding principal amount of all such
Indebtedness does not exceed $75,000 at any time and (ii) the principal amount
of such Indebtedness does not exceed the lower of the cost or fair market value
of the property so acquired or built or of such repairs or improvements financed
with such Indebtedness (each measured at the time of such acquisition, repair,
improvement or construction is made) and

 

18



--------------------------------------------------------------------------------

(d) Indebtedness, made on terms and conditions acceptable to Agent, that is
subordinated to the Obligations on terms and conditions acceptable to Agent
(“Subordinated Indebtedness”). The term “Indebtedness” means, with respect to
any person, at any date, without duplication, (i) all obligations of such person
for borrowed money, (ii) all obligations of such person evidenced by bonds,
debentures, notes or other similar instruments, or upon which interest payments
are customarily made, (iii) all obligations of such person to pay the deferred
purchase price of property or services, but excluding obligations to trade
creditors incurred in the ordinary course of business and not past due by more
than 90 days, (iv) all capital lease obligations of such person, (v) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product,
(vi) all obligations of such person to purchase securities (or other property)
which arise out of or in connection with the issuance or sale of the same or
substantially similar securities (or property), (vii) all contingent or
non-contingent obligations of such person to reimburse any bank or other person
in respect of amounts paid under a letter of credit or similar instrument,
(viii) all equity securities of such person subject to repurchase or redemption
otherwise than at the sole option of such person, (ix) all “earnouts” and
similar payment obligations of such person, (x) all indebtedness secured by a
lien on any asset of such person, whether or not such indebtedness is otherwise
an obligation of such person, (xi) all obligations of such person under any
foreign exchange contract, currency swap agreement, interest rate swap, cap or
collar agreement or other similar agreement or arrangement designed to alter the
risks of that person arising from fluctuations in currency values or interest
rates, in each case whether contingent or matured, and (xii) all obligations or
liabilities of others guaranteed by such person.

7.3 Dispositions.

(a) No Loan Party shall, and no Loan Party shall permit any of its Subsidiaries
to, convey, sell, rent, lease, sublease, mortgage, license, transfer or
otherwise dispose of (collectively, “Transfer”) any of the Collateral or any
Intellectual Property, except for the following (each, individually, a
“Permitted Disposition” and, collectively, “Permitted Dispositions”): (i) sales
of inventory in the ordinary course of business, including, without limitation,
bulk sales of calcitonin; (ii) dispositions for cash by a Loan Party or any of
its Subsidiaries of equipment that is no longer used or useful in the business
of such Loan Party or such Subsidiary so long as (A) no Default or Event of
Default has occurred and is continuing at the time of such disposition or would
be caused after giving effect thereto, (B) such disposition is made to a third
party unaffiliated with any Loan Party and negotiated on an arms length basis
and (C) fair value, as determined by Agent in accordance with Section 7.3(b)
below, is paid for such equipment; (iii) the sale or sales of equipment
specified on such Loan Party’s financials as “excess” and listed for sale,
including the assets located in Hauppauge, New York (whether or not listed as
“excess”), for cash determined in an arms-length transaction, so long as (A) no
Default or Event of Default has occurred and is continuing at the time of such
disposition or would be caused after giving effect thereto, (B) such sale is
made to a third party unaffiliated with any Loan Party and negotiated on an arms
length basis and (C) fair value, as determined by Agent in accordance with
Section 7.3(b) below, is paid for such equipment; (iv) sales or dispositions of
assets, so long as (A) no Default or Event of Default has occurred and is
continuing at the time of such sale or disposition or would be cause dafter
giving effect thereto, (B) the fair market value of such assets does not exceed
$10,000, in any given

 

19



--------------------------------------------------------------------------------

sale or disposition, or $50,000, in the aggregate over any twelve (12) month
period and (C) the relevant Loan Party provides written notice to Agent at least
seven (7) days prior to the closing of such sale or disposition; (v) sales or
dispositions of the Intellectual Property described in Schedule B(VI) hereto,
provided, however, that (A) the relevant Loan Party provides written notice to
Agent at least seven (7) days prior to the closing of such sale or disposition
and (B) each Loan Party covenants and agrees that any and all non-cash
consideration received by such Loan Party with respect to any such disposition,
transfer or sale of such Intellectual Property shall be subject to this
Agreement and shall be Collateral hereunder; (vi) a transaction to license, or
grant of an option to license, RNAi targets or technology pursuant to a
partnering or other development agreement between the Company and certain
pharmaceutical companies on substantially the same or better economic terms as
set forth in term sheets provided to Agent prior to the date hereof (the
“Subsequent Pre-Approved Licensing Transaction”); and (vii) a transaction to
license, or grant of an option to license, RNAi targets or technology pursuant
to a partnering or other development agreement between the Company and certain
pharmaceutical companies that (i) is made to a third party unaffiliated with any
Loan Party and negotiated on an arms length basis, (ii) is for less than all or
substantially all of the Borrowers’ RNAi Intellectual Property, (iii) is for
$5,000,000 or more and (iv) is executed and “closed” during the Initial Payment
Period.

(b) With respect to the Permitted Dispositions described in Section 7.3(a)(ii)
and (iii), Loan Party, prior to the closing of such disposition or sale, shall
provide written notice to Agent setting forth, with reasonable specificity, the
equipment that is the subject of such disposition or sale and the consideration
to be paid for each item thereof. Within seven (7) Business Days following
receipt of such notice, Agent shall respond to Loan Party specifying whether the
consideration to be paid constitutes fair value. If Agent fails to respond to
such notice within such period, Agent shall be deemed to have affirmed that the
value to be paid in connection with such disposition constitutes fair value for
the equipment to be conveyed.

7.4 Change in Name, Location or Executive Office; Change in Business; Change in
Fiscal Year. No Loan Party shall, and no Loan Party shall permit any of its
Subsidiaries to, (a) change its name or its state of organization, (b) relocate
its chief executive office without 30 days prior written notification to Agent,
(c) engage in any business other than or reasonably related or incidental to the
businesses currently engaged in by such Loan Party or Subsidiary, (d) cease to
conduct business substantially in the manner conducted by such Loan Party or
Subsidiary as of the date of this Agreement (other than as permitted under
Section 6.1(b)) or (e) change its fiscal year end.

7.5 Mergers or Acquisitions. No Loan Party shall merge or consolidate, and no
Loan Party shall permit any of its Subsidiaries to merge or consolidate, with or
into any other person or entity (other than mergers of a Subsidiary into a
Borrower in which such Borrower is the surviving entity) or acquire, or permit
any of its Subsidiaries to acquire, all or substantially all of the capital
stock or property of another person or entity or all or substantially all of the
assets constituting any line of business, division, branch, operating division
or other unit operation of another person or entity. Notwithstanding the
foregoing, a Borrower may acquire all or substantially all of the assets or
stock of another business entity (such business entity, the

 

20



--------------------------------------------------------------------------------

“Target”) so long as (a) Agent and each Lender shall receive at least twenty
(20) Business Days’ prior written notice of such proposed acquisition, which
notice shall include a reasonably detailed description of such proposed
acquisition; (b) such acquisition shall only involve assets located in the
United States and comprise a business, or those assets of a business,
substantially of the type engaged in by such Borrower or its Subsidiaries as of
the Closing Date and which business would not subject Agent or any Lender to
regulatory or third party approvals in connection with the exercise of its
rights and remedies under this Agreement or any other Debt Documents other than
approvals applicable to the exercise of such rights and remedies with respect to
such Borrower prior to such acquisition; (c) such acquisition shall be
consensual and shall have been approved by Target’s board of directors or
similar governing body (as applicable); (d) the purchase price paid and/or
payable (whether in cash, stock or other form of consideration) in connection
with all acquisitions (including all transaction costs and all Indebtedness,
liabilities and contingent obligations incurred or assumed in connection
therewith or otherwise reflected in a consolidated balance sheet of such
Borrower and Target) shall not exceed $100,000 in any calendar year; (e) the
business and assets acquired in such acquisition shall be free and clear of all
liens (other than Permitted Liens); (f) at or prior to the closing of any
acquisition, Agent will be granted a first priority perfected Lien (subject to
Permitted Liens) in all assets or stock acquired pursuant thereto and such
Borrower shall have executed such documents and taken such actions as may be
required by Agent in connection therewith; (g) concurrently with delivery of the
notice referred to in clause (a) above, such Borrower shall have delivered to
Agent, in form and substance reasonably satisfactory to Agent (1) a pro forma
consolidated balance sheet, income statement and cash flow statement of such
Borrower based on recent financial statements, which shall be complete and shall
fairly present in all material respects the assets, liabilities, financial
condition and results of operations of such Borrower in accordance with GAAP
consistently applied, but taking into account such acquisition and the funding
of all Loans in connection therewith, and such acquisition pro forma shall
reflect that on a pro forma basis, no Default or Event of Default has occurred
and is continuing or would result after giving effect to such acquisition and
such Borrower would have been in compliance with the financial covenants set
forth herein for the four quarter period reflected in the compliance certificate
most recently delivered to Agent prior to the consummation of such acquisition
(after giving effect to such acquisition); (2) updated versions of the most
recently delivered projections covering the one-year period commencing on the
date of such acquisition and otherwise prepared in accordance with the
projections and based upon historical financial data of a recent date reasonably
satisfactory to Agent, taking into account such acquisition; and (3) a
certificate of the chief financial officer of such Borrower to the effect that:
(w) Borrower will be solvent upon the consummation of the acquisition; (x) the
acquisition pro forma fairly presents the financial condition of Borrower (on a
consolidated basis) as of the date thereof after giving effect to the
acquisition; (y) the acquisition projections are reasonable estimates of the
future financial performance of Borrower subsequent to the date thereof based
upon the historical performance of Borrower and the acquired company and show
that Borrower shall continue to be in compliance with the financial covenants
for the shorter of (A) the two-year period thereafter and (B) the remaining
scheduled term under this Agreement; and (z) Borrower has substantially
completed its due diligence investigation with respect to such acquisition,
which investigation was conducted in a manner similar to that which would have
been conducted by a prudent purchaser of a comparable business and the results
of which investigation were delivered to Agent and Lenders; and (h) at the time
of such acquisition and after giving effect thereto, no Default or Event of
Default has occurred and is continuing.

 

21



--------------------------------------------------------------------------------

7.6 Restricted Payments. No Loan Party shall, and no Loan Party shall permit any
of its Subsidiaries to, (a) declare or pay any dividends or make any other
distribution or payment on account of or redeem, retire, defease or purchase any
capital stock (other than the payment of dividends to Borrowers, dividends
payable solely in the capital stock of MDRNA, or repurchases of the capital
stock of MDRNA that are deemed to occur upon the net exercise of warrants,
options or other rights to purchase securities of MDRNA), (b) purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount
payable in respect of any Indebtedness prior to its scheduled maturity, (c) make
any payment in excess of $250,000 in the aggregate per annum, which payments
shall have been approved by the independent directors of MDRNA, in respect of
management fees or consulting fees (or similar fees) to any equityholder or
other affiliate of Borrowers, (d) be a party to or bound by an agreement that
restricts a Subsidiary from paying dividends or otherwise distributing property
to Borrowers or (e) purchase or make any payment on or with respect to any
Subordinated Indebtedness, except as expressly permitted by the subordination
terms thereof that have been approved by Agent.

7.7 Investments. No Loan Party shall, and no Loan Party shall permit any of its
Subsidiaries to, directly or indirectly (a) acquire or own, or make any loan,
advance or capital contribution (an “Investment”) in or to any person or entity,
excluding any Borrower, (b) acquire or create any Subsidiary, or (c) engage in
any joint venture or partnership with any other person or entity, other than:
(i) Investments existing on the date hereof and set forth on Schedule B to this
Agreement, (ii) Investments in cash and Cash Equivalents (as defined below), and
(iii) loans or advances to employees of any Borrower or any of its Subsidiaries
to finance travel, entertainment and relocation expenses and other ordinary
business purposes in the ordinary course of business as presently conducted,
provided that the aggregate outstanding principal amount of all loans and
advances permitted pursuant to this clause (iii) shall not exceed $200,000 at
any time (collectively, the “Permitted Investments”), (iv) as approved in
connection with any Subsequent Pre-Approved Licensing Transaction, and
(v) acquisitions permitted in accordance with Section 7.5 hereof. The term “Cash
Equivalents” means (v) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (w) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (x) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any entity
organized under the laws of any state of the United States, (y) any U.S.
dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) Agent or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 or (z) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (v), (w), (x) or (y) above with maturities as
set forth in the proviso below, (ii) has net

 

22



--------------------------------------------------------------------------------

assets in excess of $500,000,000 and (iii) has obtained from either S&P or
Moody’s the highest rating obtainable for money market funds in the United
States; provided, however, that the maturities of all obligations specified in
any of clauses (v), (w), (x) and (y) above shall not exceed 365 days. For the
avoidance of doubt, “Cash Equivalents” does not include (and each Loan Party is
prohibited from purchasing or purchasing participations in) any auction rate
securities or other corporate or municipal bonds with a long-term nominal
maturity for which the interest rate is reset through a Dutch auction.

7.8 Transactions with Affiliates. No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to, directly or indirectly enter into or permit
to exist any transaction with any Affiliate (as defined below) of a Loan Party
or any Subsidiary of a Loan Party except for transactions that (i) are with a
Borrower or (ii) are in the ordinary course of such Loan Party’s or such
Subsidiary’s business, upon fair and reasonable terms that are no more favorable
to such Affiliate than would be obtained in an arm’s length transaction. As used
herein, “Affiliate” means, with respect to a Loan Party or any Subsidiary of a
Loan Party, (a) each person that, directly or indirectly, owns or controls 5% or
more of the stock or membership interests having ordinary voting power in the
election of directors or managers of such Loan Party or such Subsidiary, and
(b) each person that controls, is controlled by or is under common control with
such Loan Party or such Subsidiary.

7.9 Compliance. No Loan Party shall, and no Loan Party shall permit any of its
Subsidiaries to, (a) fail to comply in any material respect with the laws and
regulations described in clauses (b) or (c) of Section 5.8 herein, (b) use any
portion of the Term Loan to purchase or carry margin stock (within the meaning
of Regulation U of the Federal Reserve Board) or (c) fail to comply in any
material respect with, or violate in any material respect any other law or
regulation applicable to it.

7.10 Deposit Accounts and Securities Accounts. No Loan Party shall directly or
indirectly maintain or establish any deposit account or securities account,
unless Agent, the applicable Loan Party or Loan Parties and the depository
institution or securities intermediary at which the account is or will be
maintained enter into a deposit account control agreement or securities account
control agreement, as the case may be, in form and substance reasonably
satisfactory to Agent (an “Account Control Agreement”) (which agreement shall
provide, among other things, that (i) such depository institution or securities
intermediary has no rights of setoff or recoupment or any other claim against
such deposit or securities account (except as agreed to by Agent), other than
for payment of its service fees and other charges directly related to the
administration of such account and for returned checks or other items of
payment, and (ii) such depository institution or securities intermediary shall
comply with all instructions of Agent without further consent of such Loan Party
or Loan Parties, as applicable, including an instruction by Agent to comply
exclusively with instructions of Agent with respect to such account (such
notice, a “Notice of Exclusive Control”)), prior to or concurrently with the
establishment of such deposit account or securities account (or in the case of
any such deposit account or securities account maintained as of the date hereof,
within ten (10) days after the Closing Date). Agent may only give a Notice of
Exclusive Control with respect to any deposit account or securities account at
any time at which a Default or Event of Default has occurred and is continuing.
At the request of Agent, Borrowers shall create or designate a dedicated deposit
account or accounts to be used exclusively for payroll or withholding tax
purposes.

 

23



--------------------------------------------------------------------------------

7.11 Amendments to Other Agreements. No Loan Party shall amend, modify or waive
any provision of (a) any Material Agreement or (b) any of such Loan Party’s
organizational documents, in each case, without the prior written consent of
Agent and the Requisite Lenders (unless either (x), in each case, the net effect
of such amendment, modification or waiver is not adverse to any Loan Party,
Agent or Lenders and does not violate Section 7.4 above or (y) with respect to
MDRNA, such amendment merely increases the number of shares available for
issuance or effects a reverse split with respect to outstanding shares,
provided, however, that such Loan Party shall provide written notice to Agent
prior to effecting any such amendment, modification or waiver). If any Borrower
obtains Subordinated Indebtedness, no Loan Party shall amend, modify or waive
any provision of any document relating to any of the Subordinated Indebtedness.

 

8. DEFAULT AND REMEDIES.

8.1 Events of Default. Loan Parties shall be in default under this Agreement and
each of the other Debt Documents if (each of the following, an “Event of
Default”):

(a) Borrowers shall fail to pay (i) any principal when due, or (ii) any
interest, fees or other Obligations (other than as specified in clause (i))
within a period of 3 Business Days after the due date thereof (other than on any
Applicable Term Loan Maturity Date);

(b) any Loan Party breaches any of its obligations under Section 6.1(a) (solely
as it relates to maintaining its existence and subject to Section 6.1(b)
thereof), Section 6.2, Section 6.3, Section 6.4, or Article 7;

(c) any Loan Party breaches any of its other obligations under any of the Debt
Documents and fails to cure such breach within 30 days after the earlier of
(i) the date on which an officer of such Loan Party has actual knowledge of such
failure and (ii) the date on which notice shall have been given to Borrowers
from Agent;

(d) any warranty, representation or statement made or deemed made by or on
behalf of any Loan Party in any of the Debt Documents or otherwise in connection
with any of the Obligations shall be false or misleading in any material respect
at the time such warranty, representations or statement was made or deemed to be
made;

(e) any of the Collateral is subjected to attachment, execution, levy, seizure
or confiscation in any legal proceeding or otherwise, or if any legal or
administrative proceeding is commenced against any Loan Party or any of the
Collateral, which in the good faith judgment of Agent subjects any of the
Collateral to a material risk of attachment, execution, levy, seizure or
confiscation and no bond is posted or protective order obtained to negate such
risk within 10 days following such attachment, execution, levy, seizure or
confiscation;

(f) one or more judgments, orders or decrees shall be rendered against any Loan
Party or any Subsidiary of a Loan Party that exceeds by more than $150,000 any
insurance coverage applicable thereto (to the extent the relevant insurer has
been notified of such claim and has not denied coverage therefor) and either
(i) enforcement

 

24



--------------------------------------------------------------------------------

proceedings shall have been commenced by any creditor upon any such judgment,
order or decree or (ii) such judgment, order or decree shall not have been
vacated or discharged for a period of 10 consecutive days and there shall not be
in effect (by reason of a pending appeal or otherwise) any stay of enforcement
thereof;

(g) (i) any Loan Party or any Subsidiary of a Loan Party shall generally not pay
its debts as such debts become due, shall admit in writing its inability to pay
its debts generally, shall make a general assignment for the benefit of
creditors, or shall cease doing business as a going concern, (ii) any proceeding
shall be instituted by or against any Loan Party or any Subsidiary of a Loan
Party seeking to adjudicate it a bankrupt or insolvent or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief,
composition of it or its debts or any similar order, in each case under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
seeking the entry of an order for relief or the appointment of a custodian,
receiver, trustee, conservator, liquidating agent, liquidator, other similar
official or other official with similar powers, in each case for it or for any
substantial part of its property and, in the case of any such proceedings
instituted against (but not by or with the consent of) such Loan Party or such
Subsidiary, either such proceedings shall remain undismissed or unstayed for a
period of 45 days or more or any action sought in such proceedings shall occur
or (iii) any Loan Party or any Subsidiary of a Loan Party shall take any
corporate or similar action or any other action to authorize any action
described in clause (i) or (ii) above;

(h) an event or development occurs which could reasonably be expected to have a
Material Adverse Effect;

(i) (i) any provision of any Debt Document shall fail to be valid and binding
on, or enforceable against, a Loan Party party thereto, (ii) any Debt Document
purporting to grant a security interest to secure any Obligation shall fail to
create a valid and enforceable security interest on any Collateral purported to
be covered thereby or such security interest shall fail or cease to be a
perfected lien with the priority required in the relevant Debt Document, or
(iii) any subordination provision set forth in any document evidencing or
relating to any Subordinated Indebtedness shall, in whole or in part, terminate
or otherwise fail or cease to be valid and binding on, or enforceable against,
any agent for or holder of such Subordinated Indebtedness (or such person shall
so state in writing), or any Loan Party shall state in writing that any of the
events described in clause (i), (ii) or (iii) above shall have occurred;

(j) (i) A default occurs under the documents evidencing any Subordinated
Indebtedness; (ii) any Loan Party or any Subsidiary of a Loan Party defaults
under any Material Agreement (after any applicable grace period contained
therein), (iii) (A) any Loan Party or any Subsidiary of a Loan Party fails to
make (after any applicable grace period) any payment when due (whether due
because of scheduled maturity, required prepayment provisions, acceleration,
demand or otherwise) on any Indebtedness (other than the Obligations) of such
Loan Party or such Subsidiary having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of

 

25



--------------------------------------------------------------------------------

more than $200,000 (“Material Indebtedness”), (B) any other event shall occur or
condition shall exist under any contractual obligation relating to any such
Material Indebtedness, if the effect of such event or condition is to
accelerate, or to permit the acceleration of (without regard to any
subordination terms with respect thereto) the maturity of such Material
Indebtedness or (C) any such Material Indebtedness shall become or be declared
to be due and payable, or be required to be prepaid, redeemed, defeased or
repurchased (other than by a regularly scheduled required prepayment), prior to
the stated maturity thereof, (iv) any Borrower or any Subsidiary defaults
(beyond any applicable grace period) under any obligation for payments due or
otherwise under any lease agreement for which a landlord consent and/or bailee
letter is required under Section 6.6; or (v) the occurrence of any “change of
control” or any term of similar effect under any Subordinated Indebtedness
document; or

(k) (i) any of the chief executive officer, or the chief financial officer of
any Borrower as of the date hereof shall cease to be involved in the day to day
operations (including research development) or management of the business of
such Borrower, and a successor of such officer reasonably acceptable to Agent is
not appointed on terms reasonably acceptable to Agent within 90 days of such
cessation or involvement, (ii) the acquisition, directly or indirectly, by any
person or group (as such term is used in Section 13(d)(3) of the Securities
Exchange Act of 1934) of more than twenty-five percent (25%) of the voting power
of the voting stock of any Borrower by way of merger or consolidation or
otherwise, provided, however, that voting stock of MDRNA may be conveyed to a
third party, on terms and conditions acceptable to Agent in its sole discretion
(the “Equity Investment”), (iii) during any period of twelve consecutive
calendar months, individuals who at the beginning of such period constituted the
board of directors of any Borrower (together with any new directors whose
election by the board of directors of a Borrower or whose nomination for
election by the stockholders of a Borrower was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason other than death or disability to
constitute a majority of the directors then in office, other than as approved in
connection with any Equity Investment, or (iv) a Borrower ceases to own and
control, directly or indirectly, all of the economic and voting rights
associated with the outstanding voting capital stock (or other voting equity
interest) of each of its Subsidiaries.

8.2 Lender Remedies. Upon the occurrence and during the continuation of any
Event of Default, Agent may, and at the written request of the Requisite Lenders
shall, terminate the Commitments and declare any or all of the Obligations to be
immediately due and payable, and the accelerated Obligations shall bear interest
at the Default Rate pursuant to Section 2.6, provided that, upon the occurrence
and during the continuation of any Event of Default specified in Section 8.1(g)
above, the Obligations shall be automatically accelerated. After the occurrence
of an Event of Default, Agent shall have (on behalf of itself and Lenders) all
of the rights and remedies of a secured party under the UCC, and under any other
applicable law. Without limiting the foregoing, Agent shall have the right to,
and at the written request of the Requisite Lenders shall, (a) notify any
account debtor of any Loan Party or any obligor on any instrument which
constitutes part of the Collateral to make payments to Agent (for the benefit of
itself and

 

26



--------------------------------------------------------------------------------

Lenders), (b) with or without legal process, enter any premises where the
Collateral may be and take possession of and remove the Collateral from the
premises or store it on the premises, (c) sell the Collateral at public or
private sale, in whole or in part, and have the right to bid and purchase at
such sale, or (d) lease or otherwise dispose of all or part of the Collateral,
applying proceeds from such disposition to the Obligations in accordance with
Section 8.4. If requested by Agent, Loan Parties shall promptly assemble the
Collateral and make it available to Agent at a place to be designated by Agent.
Agent may also render any or all of the Collateral unusable at a Loan Party’s
premises and may dispose of such Collateral on such premises without liability
for rent or costs. Any notice that Agent is required to give to a Loan Party
under the UCC of the time and place of any public sale or the time after which
any private sale or other intended disposition of the Collateral is to be made
shall be deemed to constitute reasonable notice if such notice is given in
accordance with this Agreement at least 5 days prior to such action. Effective
only upon the occurrence and during the continuance of an Event of Default, each
Loan Party hereby irrevocably appoints Agent (and any of Agent’s designated
officers or employees) as such Loan Party’s true and lawful attorney to:
(i) take any of the actions specified above in this paragraph; (ii) endorse such
Loan Party’s name on any checks or other forms of payment or security that may
come into Agent’s possession; (iii) settle and adjust disputes and claims
respecting the accounts directly with account debtors, for amounts and upon
terms which Agent determines to be reasonable; and (iv) do such other and
further acts and deeds in the name of such Loan Party that Agent may deem
necessary or desirable to enforce its rights in or to any of the Collateral or
to perfect or better perfect Agent’s security interest (on behalf of itself and
Lenders) in any of the Collateral. The appointment of Agent as each Loan Party’s
attorney in fact is a power coupled with an interest and is irrevocable until
the date on which all of the Obligations are indefeasibly paid in full in cash,
all of the Commitments hereunder are terminated, and this Agreement shall have
been terminated (the “Termination Date”).

8.3 Additional Remedies. In addition to the remedies provided in Section 8.2
above, each Loan Party hereby grants to Agent (on behalf of itself and Lenders)
and any transferee of Collateral, for purposes of exercising its remedies as
provided herein, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to any Loan Party) to use, license or
sublicense any Intellectual Property now owned or hereafter acquired by such
Loan Party, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof.

8.4 Application of Proceeds. Proceeds from any Transfer of the Collateral,
including the Intellectual Property (other than Permitted Dispositions) and all
payments made to or proceeds of Collateral received by Agent during the
continuance of an Event of Default shall be applied as follows: (a) first, to
pay all fees, costs, indemnities, reimbursements and expenses then due to Agent
under the Debt Documents in its capacity as Agent under the Debt Documents,
(b) second, to pay all fees, costs, indemnities, reimbursements and expenses
then due to Lenders under the Debt Documents in accordance with their respective
Pro Rata Shares, until paid in full, (c) third, to pay all interest on the Term
Loan then due to Lenders in accordance with their respective Pro Rata Shares,
until paid in full (other than interest accrued after the commencement of any
proceeding referred to in Section 8.1(g) if a claim for such interest is not
allowable in such proceeding), (d) fourth, to pay all principal on the Term Loan
then due to Lenders in accordance with their respective Pro Rata Shares, until
paid in full, (e) fifth, to pay all other

 

27



--------------------------------------------------------------------------------

Obligations then due to Lenders in accordance with their respective Pro Rata
Shares, until paid in full (including all interest accrued after the
commencement of any proceeding referred to in Section 8.1(g) whether or not a
claim for such interest is allowable in such proceeding), and (f) sixth, to
Borrowers or as otherwise required by law. Borrowers shall remain fully liable
for any deficiency.

 

9. Agent.

9.1 Appointment of Agent.

(a) Each Lender hereby appoints GECC (together with any successor Agent pursuant
to Section 9.9) as Agent under the Debt Documents and authorizes Agent to
(a) execute and deliver the Debt Documents and accept delivery thereof on its
behalf from Loan Parties, (b) take such action on its behalf and to exercise all
rights, powers and remedies and perform the duties as are expressly delegated to
Agent under such Debt Documents and (c) exercise such powers as are reasonably
incidental thereto. The provisions of this Article 9 are solely for the benefit
of Agent and Lenders and none of Loan Parties nor any other person shall have
any rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement and the other Debt
Documents, Agent shall act solely as an agent of Lenders and does not assume and
shall not be deemed to have assumed any obligation toward or relationship of
agency or trust with or for any Loan Party or any other person. Agent shall have
no duties or responsibilities except for those expressly set forth in this
Agreement and the other Debt Documents. The duties of Agent shall be mechanical
and administrative in nature and Agent shall not have, or be deemed to have, by
reason of this Agreement, any other Debt Document or otherwise a fiduciary or
trustee relationship in respect of any Lender. Except as expressly set forth in
this Agreement and the other Debt Documents, Agent shall not have any duty to
disclose, and shall not be liable for failure to disclose, any information
relating to any Borrower or any of its Subsidiaries that is communicated to or
obtained by GECC or any of its affiliates in any capacity.

(b) Without limiting the generality of clause (a) above, Agent shall have the
sole and exclusive right and authority (to the exclusion of the Lenders), and is
hereby authorized, to (i) act as the disbursing and collecting agent for the
Lenders with respect to all payments and collections arising in connection with
the Debt Documents (including in any other bankruptcy, insolvency or similar
proceeding), and each person making any payment in connection with any Debt
Document to any Lender is hereby authorized to make such payment to Agent,
(ii) file and prove claims and file other documents necessary or desirable to
allow the claims of Agent and Lenders with respect to any Obligation in any
proceeding described in any bankruptcy, insolvency or similar proceeding (but
not to vote, consent or otherwise act on behalf of such Lender), (iii) act as
collateral agent for Agent and each Lender for purposes of the perfection of all
liens created by the Debt Documents and all other purposes stated therein,
(iv) manage, supervise and otherwise deal with the Collateral, (v) take such
other action as is necessary or desirable to maintain the perfection and
priority of the liens created or purported to be created by the Debt Documents,
(vi) except as may be otherwise specified in any Debt Document, exercise all
remedies given to Agent and the other

 

28



--------------------------------------------------------------------------------

Lenders with respect to the Collateral, whether under the Debt Documents,
applicable law or otherwise and (vii) execute any amendment, consent or waiver
under the Debt Documents on behalf of any Lender that has consented in writing
to such amendment, consent or waiver; provided, however, that Agent hereby
appoints, authorizes and directs each Lender to act as collateral sub-agent for
Agent and the Lenders for purposes of the perfection of all liens with respect
to the Collateral, including any deposit account maintained by a Loan Party
with, and cash and cash equivalents held by, such Lender, and may further
authorize and direct the Lenders to take further actions as collateral
sub-agents for purposes of enforcing such liens or otherwise to transfer the
Collateral subject thereto to Agent, and each Lender hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed. Agent may, upon any term or condition it specifies, delegate or
exercise any of its rights, powers and remedies under, and delegate or perform
any of its duties or any other action with respect to, any Debt Document by or
through any trustee, co-agent, employee, attorney-in-fact and any other person
(including any Lender). Any such person shall benefit from this Article 9 to the
extent provided by Agent.

(c) If Agent shall request instructions from Requisite Lenders or all affected
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Debt Document, then Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from Requisite Lenders or all affected Lenders,
as the case may be, and Agent shall not incur liability to any person by reason
of so refraining. Agent shall be fully justified in failing or refusing to take
any action hereunder or under any other Debt Document (a) if such action would,
in the opinion of Agent, be contrary to law or any Debt Document, (b) if such
action would, in the opinion of Agent, expose Agent to any potential liability
under any law, statute or regulation or (c) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
hereunder or under any other Debt Document in accordance with the instructions
of Requisite Lenders or all affected Lenders, as applicable.

9.2 Agent’s Reliance, Etc. Neither Agent nor any of its affiliates nor any of
their respective directors, officers, agents, employees or representatives shall
be liable for any action taken or omitted to be taken by it or them hereunder or
under any other Debt Documents, or in connection herewith or therewith, except
for damages caused by its or their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction. Without limiting the
generality of the foregoing, Agent: (a) may treat the payee of any Note as the
holder thereof until such Note has been assigned in accordance with
Section 10.1; (b) may consult with legal counsel, independent public accountants
and other experts, whether or not selected by it, and shall not be liable for
any action taken or omitted to be taken by it in good faith in accordance with
the advice of such counsel, accountants or experts; (c) shall not be responsible
or otherwise incur liability for any action or omission taken in reliance upon
the instructions of the Requisite Lenders, (d) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations made in

 

29



--------------------------------------------------------------------------------

or in connection with this Agreement or the other Debt Documents; (e) shall not
have any duty to inspect the Collateral (including the books and records) or to
ascertain or to inquire as to the performance or observance of any provision of
any Debt Document, whether any condition set forth in any Debt Document is
satisfied or waived, as to the financial condition of any Loan Party or as to
the existence or continuation or possible occurrence or continuation of any
Default or Event of Default and shall not be deemed to have notice or knowledge
of such occurrence or continuation unless it has received a notice from
Borrowers or any Lender describing such Default or Event of Default clearly
labeled “notice of default”; (f) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any lien
created or purported to be created under or in connection with, any Debt
Document or any other instrument or document furnished pursuant hereto or
thereto; and (g) shall incur no liability under or in respect of this Agreement
or the other Debt Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent or otherwise authenticated by
the proper party or parties.

9.3 GECC and Affiliates. GECC shall have the same rights and powers under this
Agreement and the other Debt Documents as any other Lender and may exercise the
same as though it were not Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include GECC in its individual capacity.
GECC and its affiliates may lend money to, invest in, and generally engage in
any kind of business with, Borrowers, any Subsidiaries of any Borrower, any of
their Affiliates and any person who may do business with or own securities of
Borrowers, any Subsidiaries of any Borrower or any such Affiliate, all as if
GECC were not Agent and without any duty to account therefor to Lenders. GECC
and its affiliates may accept fees and other consideration from Borrowers for
services in connection with this Agreement or otherwise without having to
account for the same to Lenders. Each Lender acknowledges the potential conflict
of interest between GECC as a Lender holding disproportionate interests in the
Term Loan and GECC as Agent, and expressly consents to, and waives, any claim
based upon, such conflict of interest.

9.4 Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon Agent or any other Lender and based on the financial
statements referred to in Section 6.3 and such other documents and information
as it has deemed appropriate, made its own credit and financial analysis of each
Loan Party and its own decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement. Each Lender acknowledges the potential
conflict of interest of each other Lender as a result of Lenders holding
disproportionate interests in the Term Loan, and expressly consents to, and
waives, any claim based upon, such conflict of interest.

9.5 Indemnification. Lenders shall and do hereby indemnify Agent (to the extent
not reimbursed by Loan Parties and without limiting the obligations of Loan
Parties hereunder), ratably according to their respective Pro Rata Shares from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against Agent
in any way relating to or arising out of this Agreement or any other Debt

 

30



--------------------------------------------------------------------------------

Document or any action taken or omitted to be taken by Agent in connection
therewith; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct as finally determined by a court of competent jurisdiction.
Without limiting the foregoing, each Lender agrees to reimburse Agent promptly
upon demand for its Pro Rata Share of any out-of-pocket expenses (including
reasonable counsel fees) incurred by Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement and each
other Debt Document, to the extent that Agent is not reimbursed for such
expenses by Loan Parties. The provisions of this Section 9.5 shall survive the
termination of this Agreement.

9.6 Successor Agent. Agent may resign at any time by giving not less than 30
days’ prior written notice thereof to Lenders and Borrowers. Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Agent. If no successor Agent shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within 30 days after the
resigning Agent’s giving notice of resignation, then the resigning Agent may, on
behalf of Lenders, appoint a successor Agent, which shall be a Lender, if a
Lender is willing to accept such appointment, or otherwise shall be a commercial
bank or financial institution or a subsidiary of a commercial bank or financial
institution if such commercial bank or financial institution is organized under
the laws of the United States of America or of any State thereof and has a
combined capital and surplus of at least $300,000,000. If no successor Agent has
been appointed pursuant to the foregoing, within 30 days after the date such
notice of resignation was given by the resigning Agent, such resignation shall
become effective and the Requisite Lenders shall thereafter perform all the
duties of Agent hereunder until such time, if any, as the Requisite Lenders
appoint a successor Agent as provided above. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning Agent. Upon the earlier of the acceptance of any appointment as
Agent hereunder by a successor Agent or the effective date of the resigning
Agent’s resignation, the resigning Agent shall be discharged from its duties and
obligations under this Agreement and the other Debt Documents, except that any
indemnity rights or other rights in favor of such resigning Agent shall
continue. After any resigning Agent’s resignation hereunder, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was acting as Agent under this Agreement and the other
Debt Documents.

9.7 Setoff and Sharing of Payments. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default and
subject to Section 9.8(e), each Lender is hereby authorized at any time or from
time to time upon the direction of Agent, without notice to Borrowers or any
other person, any such notice being hereby expressly waived, to offset and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of Borrowers (regardless of whether such balances are then due
to Borrowers) and any other properties or assets at any time held or owing by
that Lender or that holder to or for the credit or for the account of Borrowers
against and on account of any of the Obligations that are not paid when due. Any
Lender exercising a right of setoff or otherwise receiving any payment on
account of the Obligations in excess of its Pro Rata Share thereof shall
purchase for cash (and

 

31



--------------------------------------------------------------------------------

the other Lenders or holders shall sell) such participations in each such other
Lender’s or holder’s Pro Rata Share of the Obligations as would be necessary to
cause such Lender to share the amount so offset or otherwise received with each
other Lender or holder in accordance with their respective Pro Rata Shares of
the Obligations. Borrowers agree, to the fullest extent permitted by law, that
(a) any Lender may exercise its right to offset with respect to amounts in
excess of its Pro Rata Share of the Obligations and may sell participations in
such amounts so offset to other Lenders and holders and (b) any Lender so
purchasing a participation in the Term Loan made or other Obligations held by
other Lenders or holders may exercise all rights of offset, bankers’ lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender or holder were a direct holder of the Term Loan and the other
Obligations in the amount of such participation. Notwithstanding the foregoing,
if all or any portion of the offset amount or payment otherwise received is
thereafter recovered from the Lender that has exercised the right of offset, the
purchase of participations by that Lender shall be rescinded and the purchase
price restored without interest. The term “Pro Rata Share” means, with respect
to any Lender at any time, the percentage obtained by dividing (x) the
Commitment of such Lender then in effect (or, if such Commitment is terminated,
the aggregate outstanding principal amount of the Term Loan owing to such
Lender) by (y) the Total Commitment then in effect (or, if the Total Commitment
is terminated, the outstanding principal amount of the Term Loan owing to all
Lenders).

9.8 Advances; Payments; Non-Funding Lenders; Information; Actions in Concert.

(a) Advances; Payments. If Agent receives any payment for the account of Lenders
on or prior to 2:00 p.m. (New York time) on any Business Day, Agent shall pay to
each applicable Lender such Lender’s Pro Rata Share of such payment on such
Business Day. If Agent receives any payment for the account of Lenders after
2:00 p.m. (New York time) on any Business Day, Agent shall pay to each
applicable Lender such Lender’s Pro Rata Share of such payment on the next
Business Day. To the extent that any Lender has failed to fund any such payments
and Term Loans (a “Non-Funding Lender”), Agent shall be entitled to set off the
funding short-fall against that Non-Funding Lender’s Pro Rata Share of all
payments received from Borrowers.

(b) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from a
Loan Party and such related payment is not received by Agent, then Agent will be
entitled to recover such amount (including interest accruing on such amount at
the Federal Funds Rate for the first Business Day and thereafter, at the rate
otherwise applicable to such Obligation) from such Lender on demand without
setoff, counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to a Loan Party or paid to any other person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Debt Document, Agent will not
be

 

32



--------------------------------------------------------------------------------

required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to a Loan Party or such other person, without setoff,
counterclaim or deduction of any kind.

(c) Non-Funding Lenders. The failure of any Non-Funding Lender to make the Term
Loan or any payment required by it hereunder shall not relieve any other Lender
(each such other Lender, an “Other Lender”) of its obligations to make the Term
Loan, but neither any Other Lender nor Agent shall be responsible for the
failure of any Non-Funding Lender to make a Term Loan or make any other payment
required hereunder. Notwithstanding anything set forth herein to the contrary, a
Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Debt Document or constitute a “Lender” (or be included in the
calculation of “Requisite Lender” hereunder) for any voting or consent rights
under or with respect to any Debt Document. At Borrowers’ request, Agent or a
person reasonably acceptable to Agent shall have the right with Agent’s consent
and in Agent’s sole discretion (but shall have no obligation) to purchase from
any Non-Funding Lender, and each Non-Funding Lender agrees that it shall, at
Agent’s request, sell and assign to Agent or such person, all of the Commitments
and all of the outstanding Term Loans of that Non-Funding Lender for an amount
equal to the principal balance of the Term Loan held by such Non-Funding Lender
and all accrued interest and fees with respect thereto through the date of sale,
such purchase and sale to be consummated pursuant to an executed Assignment
Agreement (as defined below).

(d) Dissemination of Information. Agent shall use reasonable efforts to provide
Lenders with any notice of Default or Event of Default received by Agent from,
or delivered by Agent to Borrowers, with notice of any Event of Default of which
Agent has actually become aware and with notice of any action taken by Agent
following any Event of Default; provided that Agent shall not be liable to any
Lender for any failure to do so, except to the extent that such failure is
attributable to Agent’s gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction. Lenders acknowledge that
Borrowers are required to provide financial statements to Lenders in accordance
with Section 6.3 hereto and agree that Agent shall have no duty to provide the
same to Lenders.

(e) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement, the Notes or any other Debt Documents (including exercising any
rights of setoff) without first obtaining the prior written consent of Agent and
Requisite Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the Notes shall be taken in
concert and at the direction or with the consent of Agent and Requisite Lenders.

 

33



--------------------------------------------------------------------------------

10. MISCELLANEOUS.

10.1 Assignment. Subject to the terms of this Section 10.1, any Lender may make
an assignment to an assignee of, or sell participations in, at any time or
times, the Debt Documents, its Commitment, Term Loans or any portion thereof or
interest therein, including any Lender’s rights, title, interests, remedies,
powers or duties thereunder. Any assignment by a Lender shall: (i) except in the
case of an assignment to a Qualified Assignee (as defined below), require the
consent of each Lender (which consent shall not be unreasonably withheld,
conditioned or delayed), (ii) require the execution of an assignment agreement
in form and substance reasonably satisfactory to, and acknowledged by, Agent (an
“Assignment Agreement”); (iii) be conditioned on such assignee Lender
representing to the assigning Lender and Agent that it is purchasing the
applicable Commitment and/or Term Loans to be assigned to it for its own
account, for investment purposes and not with a view to the distribution
thereof; (iv) be in an aggregate amount of not less than $1,000,000, unless such
assignment is made to an existing Lender or an affiliate of an existing Lender
or is of the assignor’s (together with its affiliates’) entire interest of the
Term Loan or is made with the prior written consent of Agent; and (v) include a
payment to Agent of an assignment fee of $3,500. In the case of an assignment by
a Lender under this Section 10.1, the assignee shall have, to the extent of such
assignment, the same rights, benefits and obligations as all other Lenders
hereunder. The assigning Lender shall be relieved of its obligations hereunder
with respect to its Commitment and Term Loans, as applicable, or assigned
portion thereof from and after the date of such assignment. Borrowers hereby
acknowledge and agree that any assignment shall give rise to a direct obligation
of Borrowers to the assignee and that the assignee shall be considered to be a
“Lender”. In the event any Lender assigns or otherwise transfers all or any part
of the Commitments and Obligations, Agent shall so notify Borrowers and
Borrowers shall, upon the request of Agent, execute new Notes in exchange for
the Notes, if any, being assigned. Agent may amend Schedule A to this Agreement
to reflect assignments made in accordance with this Section.

As used herein, “Qualified Assignee” means (a) any Lender and any affiliate of
any Lender and (b) any commercial bank, savings and loan association or savings
bank or any other entity which is an “accredited investor” (as defined in
Regulation D under the Securities Act) which extends credit or buys loans as one
of its businesses, including insurance companies, mutual funds, lease financing
companies and commercial finance companies, in each case, which has a rating of
BBB or higher from S&P and a rating of Baa2 or higher from Moody’s at the date
that it becomes a Lender and in each case of clauses (a) and (b), which, through
its applicable lending office, is capable of lending to Borrowers without the
imposition of any withholding or similar taxes; provided that no person proposed
to become a Lender after the Closing Date and determined by Agent to be acting
in the capacity of a vulture fund or distressed debt purchaser shall be a
Qualified Assignee, and no person or Affiliate of such person proposed to become
a Lender after the Closing Date and that holds any subordinated debt or stock
issued by Borrowers shall be a Qualified Assignee.

10.2 Notices. All notices, requests or other communications given in connection
with this Agreement shall be in writing, shall be addressed to the parties at
their respective addresses set forth on the signature pages hereto below such
parties’ name or in the most recent Assignment Agreement executed by any Lender
(unless and until a different address may be specified in a written notice to
the other party delivered in accordance with this Section), and

 

34



--------------------------------------------------------------------------------

shall be deemed given (a) on the date of receipt if delivered by hand, (b) on
the date of sender’s receipt of confirmation of proper transmission if sent by
facsimile transmission, (c) on the next Business Day after being sent by a
nationally-recognized overnight courier, and (d) on the fourth Business Day
after being sent by registered or certified mail, postage prepaid. As used
herein, the term “Business Day” means and includes any day other than Saturdays,
Sundays, or other days on which commercial banks in New York, New York are
required or authorized to be closed.

10.3 Correction of Debt Documents. Agent may correct obvious errors and fill in
all blanks in this Agreement or the Debt Documents consistent with the agreement
of the parties.

10.4 Performance; Joint and Several Liability. Time is of the essence of this
Agreement. This Agreement shall be binding, jointly and severally, upon all
parties described as “Borrower” and their respective successors and assigns and
shall inure to the benefit of Agent, Lenders, and their respective successors
and assigns, and each party described as “Borrower” shall be liable, jointly and
severally, for the Obligations.

10.5 Payment of Fees and Expenses. Loan Parties agree, jointly and severally, to
pay or reimburse upon demand for all reasonable fees, costs and expenses
incurred by Agent and Lenders in connection with (a) the investigation,
preparation, negotiation, execution, administration of, or any amendment,
modification, waiver or termination of, this Agreement or any other Debt
Document, (b) the administration of the Loans and the facilities hereunder and
any other transaction contemplated hereby or under the Debt Documents and
(c) the enforcement, assertion, defense or preservation of Agent’s and Lenders’
rights and remedies under this Agreement or any other Debt Document, in each
case of clauses (a) through (c), including reasonable attorney’s fees and
expenses, the allocated cost of in-house legal counsel, reasonable fees and
expenses of consultants, auditors and appraisers and UCC and other corporate
search and filing fees and wire transfer fees. Borrowers further agree that such
fees, costs and expenses shall constitute Obligations. This provision shall
survive the termination of this Agreement.

10.6 Indemnity. Each Loan Party shall and does hereby jointly and severally
indemnify and defend Agent, Lenders, and their respective successors and
assigns, and their respective directors, officers, employees, consultants,
attorneys, agents and affiliates (each an “Indemnitee”) from and against all
liabilities, losses, damages, expenses, penalties, claims, actions and suits
(including related reasonable attorneys’ fees and the allocated costs of
in-house legal counsel) of any kind whatsoever arising, directly or indirectly,
which may be imposed on, incurred by or asserted against such Indemnitee as a
result of or in connection with this Agreement, the other Debt Documents or any
of the transactions contemplated hereby or thereby (the “Indemnified
Liabilities”); provided that, no Loan Party shall have any obligation to any
Indemnitee with respect to any Indemnified Liabilities to the extent such
Indemnified Liabilities arise from the gross negligence or willful misconduct of
such Indemnitee as determined by a final non-appealable judgment of a court of
competent jurisdiction. This provision shall survive the termination of this
Agreement.

 

35



--------------------------------------------------------------------------------

10.7 Rights Cumulative. Agent’s and Lenders’ rights and remedies under this
Agreement or otherwise arising are cumulative and may be exercised singularly or
concurrently. Neither the failure nor any delay on the part of Agent or any
Lender to exercise any right, power or privilege under this Agreement shall
operate as a waiver, nor shall any single or partial exercise of any right,
power or privilege preclude any other or further exercise of that or any other
right, power or privilege. NONE OF AGENT OR ANY LENDER SHALL BE DEEMED TO HAVE
WAIVED ANY OF ITS RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR UNDER ANY OTHER
AGREEMENT, INSTRUMENT OR PAPER SIGNED BY BORROWERS UNLESS SUCH WAIVER IS
EXPRESSED IN WRITING AND SIGNED BY AGENT, REQUISITE LENDERS OR ALL LENDERS, AS
APPLICABLE. A waiver on any one occasion shall not be construed as a bar to or
waiver of any right or remedy on any future occasion.

10.8 Entire Agreement; Amendments, Waivers.

(a) This Agreement and the other Debt Documents constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof and
supersede all prior understandings (whether written, verbal or implied) with
respect to such subject matter. Section headings contained in this Agreement
have been included for convenience only, and shall not affect the construction
or interpretation of this Agreement. Words in the singular include the plural
and words in the plural include the singular. In case any one or more of the
provisions contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality,
or unenforceability shall not affect any other provisions hereof, and this
Agreement shall be construed as if such invalid, illegal, or unenforceable
provision had never been contained herein. The term “including” shall mean
“including, but not limited to.”

(b) Except for actions expressly permitted to be taken by Agent, no amendment,
modification, termination or waiver of any provision of this Agreement or any
other Debt Document, or any consent to any departure by Borrowers therefrom,
shall in any event be effective unless the same shall be in writing and signed
by Agent, Borrowers and Lenders having more than (x) 50% of the aggregate
Commitments of all Lenders or (y) if such Commitments have expired or been
terminated, 50% of the aggregate outstanding principal amount of the Term Loan
(the “Requisite Lenders”). Except as set forth in clause (c) below, all such
amendments, modifications, terminations or waivers requiring the consent of any
Lenders shall require the written consent of Requisite Lenders.

(c) No amendment, modification, termination or waiver of any provision of this
Agreement or any other Debt Document shall, unless in writing and signed by
Agent and each Lender directly affected thereby: (i) increase or decrease any
Commitment of any Lender or increase or decrease the Total Commitment (which
shall be deemed to affect all Lenders), (ii) reduce the principal of or rate of
interest on any Obligation or the amount of any fees payable hereunder (other
than waiving the imposition of the Default Rate), (iii) postpone the date fixed
for or waive any payment of principal of or interest on the Term Loan, or any
fees hereunder, (iv) release all or substantially all of the Collateral, except
as otherwise expressly permitted in the Debt Documents (which shall be deemed to
affect all Lenders), (v) subordinate the lien granted in favor of Agent securing
the

 

36



--------------------------------------------------------------------------------

Obligations (which shall be deemed to affect all Lenders), (vi) release a Loan
Party from, or consent to a Loan Party’s assignment or delegation of, such Loan
Party’s obligations hereunder and under the other Debt Documents or any
Guarantor from its guaranty of the Obligations (which shall be deemed to affect
all Lenders) or (vii) amend, modify, terminate or waive Section 8.4, 9.7 or
10.8(b) or (c).

(d) Notwithstanding any provision in this Section 10.8 to the contrary, no
amendment, modification, termination or waiver affecting or modifying the rights
or obligations of Agent hereunder shall be effective unless signed by Borrowers,
Agent and Requisite Lenders.

(e) Each Lender hereby consents to the release by Agent of any Lien held by
Agent for the benefit of itself and the Lenders in any or all of the Collateral
to secure the Obligations upon the termination of the Commitments and the
payment and satisfaction in full of the Obligations.

10.9 Binding Effect. This Agreement shall continue in full force and effect
until the Termination Date; provided, however, that the provisions of Sections
2.3(e), 9.5, 10.5 and 10.6 and the other indemnities contained in the Debt
Documents shall survive the Termination Date. The surrender, upon payment or
otherwise, of any Note or any of the other Debt Documents evidencing any of the
Obligations shall not affect the right of Agent to retain the Collateral for
such other Obligations as may then exist or as it may be reasonably contemplated
will exist in the future. This Agreement and the grant of the security interest
in the Collateral pursuant to Section 3.1 shall automatically be reinstated if
Agent or any Lender is ever required to return or restore the payment of all or
any portion of the Obligations (all as though such payment had never been made).

10.10 Use of Logo. Each Loan Party authorizes Agent to use its name, logo and/or
trademark without notice to or consent by such Loan Party, in connection with
certain promotional materials that Agent may disseminate to the public. The
promotional materials may include, but are not limited to, brochures, video
tape, internet website, press releases, advertising in newspaper and/or other
periodicals, lucites, and any other materials relating the fact that Agent has a
financing relationship with Borrowers and such materials may be developed,
disseminated and used without Loan Parties’ review. Nothing herein obligates
Agent to use a Loan Party’s name, logo and/or trademark, in any promotional
materials of Agent. Loan Parties shall not, and shall not permit any of its
respective Affiliates to, issue any press release or other public disclosure
(other than any document filed with any governmental authority relating to a
public offering of the securities of Borrowers) using the name, logo or
otherwise referring to General Electric Capital Corporation, GE Healthcare
Financial Services, Inc. or of any of their affiliates, the Debt Documents or
any transaction contemplated herein or therein without at least two (2) Business
Days prior written notice to and the prior written consent of Agent unless, and
only to the extent that, Loan Parties or such Affiliate is required to do so
under applicable law and then, only after consulting with Agent prior thereto.

 

37



--------------------------------------------------------------------------------

10.11 Waiver of Jury Trial. EACH OF LOAN PARTIES, AGENT AND LENDERS
UNCONDITIONALLY WAIVE ANY AND ALL RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER DEBT
DOCUMENTS, ANY OF THE INDEBTEDNESS SECURED HEREBY, ANY DEALINGS AMONG LOAN
PARTIES, AGENT AND/OR LENDERS RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION
OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED
AMONG LOAN PARTIES, AGENT AND/OR LENDERS. THE SCOPE OF THIS WAIVER IS INTENDED
TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT.
THIS WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING. THE WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, ANY OTHER DEBT DOCUMENTS, OR TO
ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

10.12 Governing Law. THIS AGREEMENT, THE OTHER DEBT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL IN ALL RESPECTS BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF SUCH STATE),
INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF
THE LOCATION OF THE COLLATERAL; PROVIDED, HOWEVER, THAT IF THE LAWS OF ANY
JURISDICTION OTHER THAN NEW YORK SHALL GOVERN IN REGARD TO THE VALIDITY,
PERFECTION OR EFFECT OF PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL
MATTERS AFFECTING ENFORCEMENT OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH
OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO THAT EXTENT. IF ANY ACTION
ARISING OUT OF THIS AGREEMENT OR ANY OTHER DEBT DOCUMENT IS COMMENCED BY AGENT
IN THE STATE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR IN THE
U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, EACH LOAN PARTY
HEREBY CONSENTS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH ACTION AND TO
THE LAYING OF VENUE IN THE STATE OF NEW YORK. NOTWITHSTANDING THE FOREGOING,
AGENT AND LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST
ANY LOAN PARTY (OR ANY PROPERTY) IN THE COURT OF ANY OTHER JURISDICTION AGENT OR
THE LENDERS DEEM NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL
OR OTHER SECURITY FOR THE OBLIGATIONS. ANY PROCESS IN ANY SUCH ACTION SHALL BE
DULY SERVED IF MAILED BY REGISTERED MAIL, POSTAGE PREPAID, TO LOAN PARTIES AT
THEIR ADDRESS DESCRIBED IN SECTION 10.2, OR IF SERVED BY ANY OTHER MEANS
PERMITTED BY APPLICABLE LAW.

10.13 Confidentiality. Agent and each Lender agrees, as to itself, to use
commercially reasonable efforts (equivalent to the efforts Agent or such Lender,
as the case may be, applies to maintaining the confidentiality of its own
confidential information) to maintain as confidential all confidential
information provided to it by Borrowers and designated as confidential, except
that Agent and Lenders may disclose such information (a) to persons employed or
engaged by

 

38



--------------------------------------------------------------------------------

Agent or a Lender; (b) to any bona fide assignee or participant or potential
assignee or participant that has agreed to comply with the covenant contained in
this Section 10.13 (and any such bona fide assignee or participant or potential
assignee or participant may disclose such information to persons employed or
engaged by them as described in clause (a) above); (c) as required or requested
by any governmental authority or reasonably believed by Agent or any Lender to
be compelled by any court decree, subpoena or legal or administrative order or
process; (d) as, on the advice of Agent’s or such Lender’s counsel, required by
law; (e) in connection with the exercise of any right or remedy under the Debt
Documents or in connection with any litigation to which Agent or such Lender is
a party or bound; (f) that ceases to be confidential through no fault of Agent
or such Lender or (g) persons employed by Agent’s strategic marketing partners.

10.14 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed signature
page of this Agreement by facsimile transmission or electronic transmission
shall be as effective as delivery of a manually executed counterpart hereof.

[Remainder of page intentionally left blank; signatures begin on next page.]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Loan Party, Agent and Lenders, intending to be legally
bound hereby, have duly executed this Agreement in one or more counterparts,
each of which shall be deemed to be an original, as of the day and year first
aforesaid.

BORROWERS:

 

MDRNA, INC., a Delaware corporation     MDRNA RESEARCH, INC., a Delaware
corporation By:   /s/ Bruce R. York     By:   /s/ Bruce R. York Name:   Bruce R.
York     Name:   Bruce R. York Title:   CFO     Title:   Representative ATOSSA
HEALTHCARE, INC., a Delaware corporation     NASTECH HOLDINGS I, LLC, a New York
limited liability company By:   /s/ Bruce R. York     By:   /s/ Bruce R. York
Name:   Bruce R. York     Name:   Bruce R. York Title:   Representative    
Title:   Representative NASTECH HOLDINGS II, LLC, a New York limited liability
company       By:   /s/ Bruce R. York       Name:   Bruce R. York       Title:  
Representative      

Address For Notices For All Loan Parties:

3830 Monte Villa Parkway

Bothell, WA 98021

Phone: 703.338.1972

Facsimile: 425.908.3600

Attn: Mr. J. Michael French, Chief Executive Officer

With a copy to:

Pryor Cashman LLP

410 Park Avenue

New York, NY 10022

Phone: 212.421.4100

Facsimile: 212.326.0806

Attn: Lawrence Remmel

 

S-1

Signature Page to Loan and Security Agreement



--------------------------------------------------------------------------------

AGENT AND LENDER:       GENERAL ELECTRIC CAPITAL CORPORATION       By:   /s/
Scott R. Towers       Name:   Scott R. Towers       Title:   Duly Authorized
Signatory      

Address For Notices:

General Electric Capital Corporation

c/o GE Healthcare Financial Services, Inc., LSF

83 Wooster Heights Road, Fifth Floor

Danbury, Connecticut 06810

Attention: Senior Vice President of Risk

Phone: (203) 205-5200

Facsimile: (203) 205-2192

With a copy to:

General Electric Capital Corporation

c/o GE Healthcare Financial Services, Inc.

Two Bethesda Metro Center, Suite 600

Bethesda, Maryland 20814

Attention: General Counsel

Phone: (301) 961-1640

Facsimile: (301) 664-9866

 

S-2